Exhibit 10.4



--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT






by and among


PATTERN ENERGY GROUP INC.,
Purchaser


and
PATTERN ENERGY GROUP LP,
Seller


Dated as of
August 2, 2019


Direct or Indirect Interests
in
NORTH KENT WIND 1 LP
and
NORTH KENT WIND 1 GP INC.
and
WIFN Loan





--------------------------------------------------------------------------------







 

--------------------------------------------------------------------------------








LIST OF APPENDICES
Appendix A-1        General Definitions


Appendix A-2        Rules of Construction


Appendix B        Transaction Terms and Conditions


Appendix C
Acquired Interests; WIFN Loan; Ownership Structure; and Wind Project Information



Appendix D        Documents and Key Counterparties


Appendix E        Affiliate Transactions


Appendix F        Limited Guaranty
LIST OF SCHEDULES
Schedule 2.5
Seller Consents and Approvals



Schedule 3.5
Purchaser Consents and Approvals



Schedule 4.1(c)    Tax Allocation


Schedule 6.4(b)    Control of Defense of Third Party Claims















--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of August 2, 2019,
is made by and among Pattern Energy Group Inc., a Delaware corporation (“PEGI”
or “Purchaser”), and Pattern Energy Group LP, a Delaware limited partnership
(“Seller”). Capitalized terms used in this Agreement shall have the respective
meanings specified in Appendix A-1 attached hereto.
RECITALS
WHEREAS, Seller owns, directly or indirectly through one or more of its
Affiliates (each such Affiliate, a “Seller Affiliate”), some or all of the
membership or partnership interests, shares, voting securities, or other equity
interests, as applicable, in the project company which owns the wind project
(herein referred to as the “Project Company”, as described on Part I of Appendix
C attached hereto; and the “Wind Project”, as described on Part II of Appendix
C); and
WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Acquired Interests defined and described in Part I of Appendix
C attached hereto (herein referred to as the “Acquired Interests”) and the WIFN
Loan defined and described in Part I of Appendix C attached hereto (herein
referred to as the “WIFN Loan”).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual terms,
conditions and agreements set forth herein, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereby agree as follows:
ARTICLE 1
PURCHASE AND SALE OF THE ACQUIRED INTERESTS AND WIFN LOAN
1.1    Agreement to Sell and Purchase. Subject to the satisfaction or waiver (by
the party for whose benefit such condition exists) of the conditions set forth
in Article 5 and the other terms and conditions of this Agreement, at the
Closing (a) Seller shall sell, assign, transfer and convey (or, if applicable,
cause the Subsidiary Transferors to sell, assign, transfer and convey) the
Acquired Interests and the WIFN Loan to Purchaser, and (b) Purchaser shall
purchase the Acquired Interests and the WIFN Loan from Seller (or, if
applicable, the Subsidiary Transferors), for the Aggregate Purchase Price set
forth opposite its name in Part I of Appendix B (the “Aggregate Purchase
Price”).
1.2    Purchase Price. The purchase price payable by the Purchaser to Seller
(or, if applicable, the Subsidiary Transferor) for the Acquired Interests and
the WIFN Loan at Closing shall be the Aggregate Purchase Price set forth in Part
I of Appendix B. The Aggregate Purchase Price shall be subject to adjustment by
the Purchase Price Adjustment (if any) set forth in Part I of Appendix B. All
payments of the Aggregate Purchase Price and any Purchase Price Adjustment shall
be paid by wire transfer of same day funds in the applicable Currency to the
applicable accounts set forth in Part I of Appendix B. The Post-Closing
Adjustment (if any) shall be paid as set forth in Part I of Appendix B.





--------------------------------------------------------------------------------





1.3    The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place on the date and at the location
specified in Part II of Appendix B or such other time and place as the parties
hereto shall mutually agree (including Closing by facsimile or “PDF” electronic
mail transmission exchange of executed documents or signature pages followed by
the exchange of originals as soon thereafter as practicable), and will be
effective as of 12:01 a.m. Eastern Time on the day the Closing occurs.
1.4    Conduct of Closing.
(a)    At or prior to the Closing, Seller shall deliver, or cause to be
delivered, to Purchaser:
(i)
the Financial Model for the Project Company;

(ii)
the original certificates representing the Acquired Interests duly endorsed for
transfer by Seller (or, if applicable, the Subsidiary Transferors) to Purchaser
or with appropriate powers with respect thereto duly endorsed by Seller (or, if
applicable, such Subsidiary Transferors); provided, that if the Acquired
Interests are not in certificated form, Seller shall deliver to Purchaser a duly
executed assignment agreement or other instrument conveying such Acquired
Interests to Purchaser in form and substance reasonably acceptable to Purchaser;

(iii)
any other documents and certificates contemplated by Article 5 hereof to be
delivered by or on behalf of Seller; and

(iv)
any other Closing deliverables set forth in Appendix B-1.

(b)    At or prior to the Closing, Purchaser shall deliver to Seller:
(i)
the documents and certificates contemplated by Article 5 hereof to be delivered
by or on behalf of Purchaser; and

(ii)
any other Closing deliverables set forth in Appendix B-2.

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in, or qualified by any matter set forth in, the Schedules
attached hereto, Seller hereby represents and warrants to Purchaser as set forth
in this Article 2 as of (a) the date hereof and (b) if the Closing Date is not
the date of this Agreement, the Closing Date, in each case, unless otherwise
specified in the representations and warranties below, in which case the
representation and warranty is made as of such date. Whether or not a particular
Section of this Article 2 refers to a specific, numbered Schedule, such Section
shall, to the extent applicable, be subject to the exceptions, qualifications,
and other matters set forth in the Schedules to the extent


2



--------------------------------------------------------------------------------





that the relevance of such exceptions, qualifications or other matters is
reasonably apparent on the face thereof.
2.1    Organization and Status. Each of Seller and each Subsidiary Transferor
(a) is duly formed, validly existing and in good standing under the laws of the
jurisdiction of its formation as set forth in the preamble to this Agreement or
Part I of Appendix C, as applicable, (b) is duly qualified, authorized to do
business and in good standing in each other jurisdiction where the character of
its properties or the nature of its activities makes such qualification
necessary, and (c) has all requisite power and authority to own or hold under
lease the property it purports to own or hold under lease and to carry on its
business as now being conducted. Seller has made available to Purchaser complete
and correct copies of the Organization Documents for the Acquired Entities and
each of their respective Subsidiaries. Part I of Appendix C sets forth a list of
each Subsidiary of each Acquired Entity and for each Subsidiary: (a) its name,
(b) the number and type of its outstanding equity securities and a list of the
holders thereof and (c) its jurisdiction of organization. Each Subsidiary of an
Acquired Entity is a legal entity duly formed, validly existing and in good
standing under the Laws of the jurisdiction of its formation and has all
requisite organizational power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted, and is
duly qualified, registered or licensed to do business as a foreign entity and is
in good standing in each jurisdiction in which the property owned, leased or
operated by such Person or the nature of the business conducted by such Person
makes such qualification necessary, except where the failure to be so duly
qualified, registered or licensed and in good standing would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
2.2    Power; Authority; Enforceability. Each of Seller and each Subsidiary
Transferor has the legal capacity and power to enter into, deliver and perform
its obligations under this Agreement and has been duly authorized, in accordance
with its Organization Documents, to enter into, deliver and perform its
obligations under this Agreement. This Agreement has been duly executed and
delivered by Seller and constitutes the legal valid and binding obligation of
Seller, enforceable against it in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization and
similar laws affecting the enforcement of creditors’ rights generally and
subject to general principles of equity regardless of whether enforceability is
considered in a proceeding in equity or at law.
2.3    No Violation. The execution, delivery and performance by Seller of its
obligations under this Agreement, and the performance by each Subsidiary
Transferor of this Agreement, in each case including without limitation the sale
of the Acquired Interests and the WIFN Loan to the Purchaser, do not, and will
not, (a) violate any Governmental Rule to which Seller, any Subsidiary
Transferor, each Acquired Entity or any of their respective Subsidiaries is
subject or the Organization Documents of Seller, any Subsidiary Transferor, the
Acquired Entities or any of their respective Subsidiaries, (b) result in the
creation or imposition of any Lien (other than a Permitted Lien) upon the
Acquired Interests, the WIFN Loan, the Acquired Entities or any of their
respective Subsidiaries, (c) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
Seller or any Subsidiary Transferor is a party or by which Seller or any
Subsidiary Transferor is bound, (d) other


3



--------------------------------------------------------------------------------





than as set forth in Schedule 2.5, conflict with, result in a breach of,
constitute a default under, result in the acceleration of, or create in any
party the right to accelerate, terminate, modify or cancel or require any
Consent under any Material Contract or (e) other than as set forth in Schedule
2.5, require any notice under any Material Contract, except in the case of this
clause (e), as would not reasonably be expected to be material in the context of
the Wind Project or otherwise prevent or materially impair or materially delay
the consummation of the transactions contemplated by this Agreement.
2.4    No Litigation.
(a)    None of Seller, the Subsidiary Transferors or their respective Affiliates
is a party to or has received written notice of any pending or, to the Knowledge
of Seller, threatened litigation, action, suit, proceeding or governmental
investigation against Seller, the Subsidiary Transferors or their respective
Affiliates which would reasonably be expected to be material to the ownership of
the Acquired Interests or the WIFN Loan or which seeks the issuance of an order
restraining, enjoining, altering or materially delaying the consummation of the
transactions contemplated by this Agreement.
(b)    None of the Acquired Entities or any of their respective Subsidiaries is
a party to or has received written notice of any pending or, to the Knowledge of
Seller, threatened litigation, action, suit, proceeding or governmental
investigation which would reasonably be expected to be material to the Acquired
Entities, any of their respective Subsidiaries or the Wind Project or which
seeks the issuance of an order restraining, enjoining, altering or materially
delaying the consummation of the transactions contemplated by this Agreement.
(c)    There are no material disputes with any counterparty to a Material
Contract, nor has any Acquired Entity or any of its Subsidiaries made any
material warranty claim under any Material Contract.
2.5    Consents and Approvals. Except as set forth in Schedule 2.5, no Consent
of any Governmental Authority is required by or with respect to Seller, the
Subsidiary Transferors, the Acquired Entities or any of their respective
Subsidiaries in connection with the execution and delivery of this Agreement by
Seller, or the consummation by Seller or any Subsidiary Transferor of the
transaction contemplated hereby, except for any Consents which if not obtained
or made prior to the Closing would not reasonably be expected to prevent or
impair or delay the consummation of the transactions contemplated by this
Agreement and which can be reasonably expected to be obtained or made in the
ordinary course after the Closing.
2.6    Acquired Interests. Seller owns, directly or indirectly through one or
more Seller Affiliates, of record and beneficially one hundred percent (100%) of
the Acquired Interests and a 50% interest in all of the right, title and
interest in the loan agreement dated May 2, 2017 among WIFN NK Borrower LP, as
borrower, SRE North Kent 1 LP Holdings LP, as lender, and North Kent Wind 1 LP
Holdings, as lender. Part I of Appendix C sets forth the equity capitalization
of the Acquired Entities and each of their respective Subsidiaries. All of the
interests, directly or indirectly owned by the Seller, described in Part I of
Appendix C have been duly authorized, validly issued and are fully-paid and
non-assessable and, except as set forth on Part I of Appendix C, there are no


4



--------------------------------------------------------------------------------





outstanding (i) equity interests or voting securities of any of the Acquired
Entities or any of their respective Subsidiaries, (ii) securities of each of the
Acquired Entities or any of their respective Subsidiaries convertible into or
exchangeable for any equity interests or voting securities of any of the
Acquired Entities or any of their respective Subsidiaries or (iii) options or
other rights to acquire from any of the Acquired Entities or any of their
respective Subsidiaries, or other obligation of any of the Acquired Entities or
any of their respective Subsidiaries to issue, any equity interests or voting
securities or securities convertible into or exchangeable for equity interests
or voting securities of any of the Acquired Entities or any of their respective
Subsidiaries, or any obligations of any of the Acquired Entities or any of their
respective Subsidiaries to repurchase, redeem or otherwise acquire any of the
foregoing. The Seller (or, if applicable, the Subsidiary Transferors) has good
and valid title to, and has full power and authority to convey, the Acquired
Interests. The Acquired Interests have been, or will be, validly issued, and
are, or will be, fully paid and non-assessable. No Person other than Purchaser
has any written or oral agreement or option or any right or privilege, whether
by law, pre-emptive or contractual, capable of becoming an agreement or option
for the purchase or acquisition from Seller or any Subsidiary Transferor of any
of the Acquired Interests. On the Closing Date, Seller (or, if applicable, the
Subsidiary Transferors) will convey to Purchaser good and valid title to the
Acquired Interests and a 50% interest in all of the right, title and interest in
the loan agreement dated May 2, 2017 among WIFN NK Borrower LP, as borrower, SRE
North Kent 1 LP Holdings LP, as lender, and North Kent Wind 1 LP Holdings, as
lender free and clear of all Liens, other than (i) any Liens granted by the
Purchaser pursuant to the Term Loan Agreement and (ii) any obligations imposed
under the Organization Documents of the Acquired Entities or their respective
Subsidiaries or restrictions arising under applicable securities laws.
2.7    Solvency. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to the Knowledge of
Seller, threatened against, Seller or any Subsidiary Transferor, the Acquired
Entities or any of their respective Subsidiaries. None of Seller, any Subsidiary
Transferor, the Acquired Entities or any of their respective Subsidiaries
(a) has had a receiver, receiver and manager, liquidator, sequestrator, trustee
or other officer with similar powers appointed over all or part of its business
or its assets, and to the Knowledge of Seller, no application therefor is
pending or threatened, (b) is insolvent or presumed to be insolvent under any
law or is unable to pay its debts as and when they fall due, (c) has made a
general assignment for the benefit of its creditors, or (d) has taken any action
to approve any of the foregoing.
2.8    Compliance with Law.
(a)    There has been no actual violation by Seller or any Subsidiary Transferor
of or failure by Seller or any Subsidiary Transferor to comply with any
Governmental Rule that is applicable to it, or allegation by any Governmental
Authority of such a violation, that would reasonably be expected to prevent or
materially impair or delay the consummation of the transactions contemplated by
this Agreement.
(b)    To the Knowledge of Seller, there has been no actual violation by any of
the Acquired Entities or any of their respective Subsidiaries of or failure by
any of the Acquired Entities or any of their respective Subsidiaries to comply
with any Governmental Rule that is applicable to it, or allegation by any
Governmental Authority of such a violation, that would reasonably be


5



--------------------------------------------------------------------------------





expected to be material and relates to the Wind Project or would otherwise
reasonably be expected to prevent or materially impair or delay the consummation
of the transactions contemplated by this Agreement.
2.9    Taxes.
(a)    Each of North Kent Wind 1 GP Inc., a corporation existing under the laws
of the Province of Ontario (the “General Partner”), New JV Inc., any Subsidiary
Transferor (other than PRHC Holdings) and Pattern North Kent Wind 1 GP Holdco
is, and has been at all times, a resident of Canada for the purposes of the
Income Tax Act (Canada) (the “Canadian Tax Act”).
(b)    Each of the Project Company and PRHC Holdings is a Canadian partnership
within the meaning of the Canadian Tax Act.
(c)    The Project Company is not a “SIFT Partnership” within the meaning of the
Canadian Tax Act.
(d)    No jurisdiction or authority in or with which the Acquired Entities do
not file Tax Returns has alleged that they are required to file such Tax
Returns.
(e)    Each of the Acquired Entities (i) has timely filed all Tax Returns that
it is required to file in all applicable jurisdictions and all such Tax Returns
are accurate and complete in all material respects, (ii) has timely paid or has
caused to be timely paid all Taxes it is required to pay to the extent due
(other than those Taxes that it is contesting in good faith and by appropriate
proceedings, with adequate, segregated reserves established for such Taxes) and
(iii) to the extent such Taxes are not due, has established or caused to be
established reserves that are adequate for the payment thereof as required by
GAAP.
(f)    Each of the Acquired Entities has withheld from each payment made to any
Person, including a Person who is or is deemed to be a non-resident of Canada,
all amounts required by applicable law to be withheld, and has remitted such
withheld amounts within the prescribed periods to the appropriate Governmental
Authorities.
(g)    Each of the Acquired Entities has charged, collected and remitted on a
timely basis all Taxes as required under applicable laws on any sale, supply or
delivery whatsoever, made by it.
(h)    Each of the Project Company and the General Partner is registered under
HST Legislation and their registration numbers are as follows:
(i)
Project Company: 82382 2390 RT0001

(ii)
General Partner: 82056 9986 RT0001

(i)    Each of the Acquired Entities has maintained and continues to maintain at
its place of business in Canada all material records and books of account
required to be maintained under applicable Law, including laws relating to sales
and use Taxes.


6



--------------------------------------------------------------------------------





(j)    No reassessments of the Taxes of any Acquired Entity have been issued and
are outstanding. None of the Seller, the Subsidiary Transferor or any Acquired
Entity has received any indication from any Governmental Authority that an
assessment or reassessment of any Acquired Entity is proposed in respect of any
Taxes, regardless of its merits. No Acquired Entity has executed or filed with
any Governmental Authority any agreement or waiver extending the period for
assessment, reassessment or collection of any Taxes.
(k)    The terms and conditions made or imposed in respect of every transaction
(or series of transactions) between an Acquired Entity and any Person that is
(i) a non-resident of Canada for purposes of the Canadian Tax Act, and (ii) not
dealing at arm’s length with it for purposes of the Canadian Tax Act, do not
differ from those that would have been made between persons dealing at arm’s
length for purposes of the Canadian Tax Act.
(l)    There are no Liens for Taxes on any of the assets of the Acquired
Entities other than Permitted Liens.
2.10    Unregistered Securities. Assuming the accuracy of the representations
made by the Purchaser in Section 3.8 and Section 3.9, (i) it is not necessary in
connection with the sale of the Acquired Interests, under the circumstances
contemplated by this Agreement, to register such Acquired Interests under the
Securities Act of 1933 (the “Securities Act”) and (ii) no filings are required
pursuant to the securities laws of any province or territory of Canada or under
any other applicable securities laws.
2.11    Broker’s Fees. None of Seller, any Subsidiary Transferor, any of the
Acquired Entities or any of their respective Subsidiaries has any liability or
obligation for any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.
2.12    Material Contracts. Parts I, III, IV and V of Appendix D collectively
set forth a list of all Material Contracts. At or prior to the date hereof
Seller has provided Purchaser with, or access to, copies of all Material
Contracts. Each Material Contract is in full force and effect and constitutes
the legal, valid, binding and enforceable obligation of the applicable Acquired
Entity or Subsidiary that is a party thereto and, to the Knowledge of Seller,
each other party thereto, in accordance with its terms, except as such terms may
be limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity, whether considered in a proceeding in equity
or at law. No Acquired Entity or any of its Subsidiaries, or to the Knowledge of
Seller, any other party thereto (i) is in breach of or default in any material
respect under a Material Contract and, to the Knowledge of Seller, no event has
occurred and continuing which, with notice or the lapse of time or both, would
constitute a material breach of or default under a Material Contract or would
give rise to any right of termination, cancellation, acceleration, amendment,
suspension or revocation of a Material Contract, or (ii) has received any
written notice of termination or suspension of any Material Contract, and to the
Knowledge of Seller, no action is being taken by any Person to terminate or
suspend any Material Contract.
2.13    Real Property.


7



--------------------------------------------------------------------------------





(a)    Except as set forth in Part II of Appendix C, no Acquired Entity nor any
of its Subsidiaries owns any real property. To the Knowledge of Seller, no
Governmental Authority has commenced the exercise of any eminent domain or
similar power with respect to any Project Company Real Property owned by the
Acquired Entities or any of their respective Subsidiaries, and there are no
pending or, to the Knowledge of Seller, threatened condemnation or eminent
domain proceedings that affect any such Project Company Real Property.
(b)    The interests of the Acquired Entities and their respective Subsidiaries
in all Project Company Real Property are insured under the Title Policy
identified in Part II of Appendix D. The Acquired Entities and their respective
Subsidiaries have good and marketable title to or, subject to the terms and
conditions of the Material Leases, the right to use all Project Company Real
Property, free and clear of all Liens other than Permitted Liens. With respect
to the Project Company Real Property any such Person leases or on which such
Person was granted easements and/or rights-of-way pursuant to the Material
Leases, the Acquired Entities or their respective Subsidiaries, as applicable,
have peaceful and undisturbed nonexclusive possession under all Material Leases,
easements and/or rights-of-way under which they are leasing or occupying
property in accordance with the terms and conditions of the relevant Material
Leases, easements or rights-of-way and subject to the Permitted Liens. All rents
and other payments under the Material Leases have been paid in full to the
extent due. No Material Lease has a term that can exceed 50 years (including any
renewal or extension options).
(c)    The Project Company Real Property is sufficient to provide the Acquired
Entities and their respective Subsidiaries with continuous, uninterrupted and,
together with public roads, contiguous access to the Wind Project sufficient for
the operation and maintenance of the Wind Project as currently conducted. All
utility services necessary for the construction and operation of the Wind
Project for its intended purposes are available or are reasonably expected to be
so available as and when required upon commercially reasonable terms.
2.14    Permits. Part II of Appendix C sets forth a list of all material Permits
acquired or held by the Acquired Entities or their respective Subsidiaries in
connection with the operation of the Wind Project. The Acquired Entities or
their respective Subsidiaries hold in full force and effect all Permits required
for the operation of the Wind Project as presently conducted, other than those
Permits required in connection with certain maintenance activities which are
ministerial in nature and can reasonably be expected to be obtained in due
course on commercially reasonable terms and conditions as and when needed. None
of the Acquired Entities or any of their respective Subsidiaries is in material
default or material violation of, and, to the Knowledge of Seller, no event has
occurred and continuing which, with notice or the lapse of time or both, would
constitute a material default or material violation of, or would give rise to
any right of termination, cancellation, acceleration, amendment, suspension or
revocation of, any Permits or any of the terms, conditions or provisions of any
Permits held by the Acquired Entities or their respective Subsidiaries. There
are no legal proceedings pending or, to the Knowledge of Seller, threatened in
writing, relating to the suspension, revocation or modification of any Permits
held by the Acquired Entities or any of their respective Subsidiaries.


8



--------------------------------------------------------------------------------





2.15    Environmental Matters. Except as set forth in Part II and Part VI of
Appendix D, (i) each of the Acquired Entities and its Subsidiaries, the Project
Company Real Property and the Wind Project are in material compliance with all
Environmental Laws, (ii) none of the Acquired Entities or any of their
respective Subsidiaries has caused or contributed to the release of any
Hazardous Substances in any material respect, and (iii) neither Seller nor any
Acquired Entity has received written notice from any Person of any material
Environmental Claim, or any written notice of any investigation, or any written
request for information, in each case, under any Environmental Law. None of
Seller, the Acquired Entities or any of their respective Subsidiaries has given
any release or waiver of liability that would waive or impair any material claim
based on the presence of Hazardous Substances in, on or under any real property,
against a previous owner of any real property or against any Person who may be
potentially responsible for the presence of Hazardous Substances in, on or under
any such real property.
2.16    Insurance. Part II of Appendix D sets forth a list of all material
insurance maintained by or on behalf of the Acquired Entities or any of their
respective Subsidiaries (the “Insurance Policies”). All Insurance Policies are
now in full force and effect. All premiums with respect to the Insurance
Policies covering all periods to and including the date hereof have been paid.
None of these Insurance Policies have lapsed and, to the Knowledge of Seller,
there are no circumstances that have rendered such insurance unenforceable, void
or voidable. None of Seller, any Subsidiary Transferor, the Acquired Entities or
any of their respective Subsidiaries has received any written notice in the past
12 months from the insurer under any Insurance Policies disclaiming coverage,
reserving rights with respect to a particular claim or such Insurance Policy in
general or canceling or materially amending any such Insurance Policy. Each of
the Acquired Entities and any of its Subsidiaries’ assets and properties are
insured in amounts no less than as required by applicable Law, applicable
Permits or any Material Contract to which such Person is a party or by which its
assets or properties are bound.
2.17    Financial Model. The Financial Model has been prepared in good faith
based on reasonable assumptions as to the estimates set forth therein and is
consistent in all material respects with the provisions of the Material
Contracts.
2.18    Financial Statements; No Undisclosed Liabilities; No Material Adverse
Effect. The Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis with prior periods, are correct and complete in
all material respects and present fairly in accordance with GAAP the assets,
liabilities, financial condition and results of operations of the Project
Company as at their respective dates for the periods covered by the respective
Financial Statements. No Acquired Entity has any Indebtedness other than (i) as
disclosed in the Financial Statements or pursuant to the Material Contracts,
(ii) incurred since the date of the Financial Statements and disclosed on
Appendix D, (iii) incurred after the date hereof with Purchaser’s prior written
consent, and (iv) interest and fees accrued on any Indebtedness referred to in
clause (i) after the date of the Financial Statements. Except as set forth in
the Financial Statements, none of the Acquired Entities nor any of their
respective Subsidiaries has any liabilities that would be required to be
disclosed on a balance sheet prepared in accordance with GAAP, other than any
liabilities incurred in the ordinary course of business since the date of the
most recent balance sheet included in the Financial Statements and any
liabilities contained in the Material Contracts, other than liabilities
thereunder arising from


9



--------------------------------------------------------------------------------





contractual breach. Since the date of the most recent balance sheet included in
the Financial Statements, no Material Adverse Effect has occurred.
2.19    Personal Property. The Acquired Entities or a Subsidiary of an Acquired
Entity has good and valid title to (or a valid leasehold interest in) the
Personal Property currently owned or used by the Acquired Entities and their
respective Subsidiaries in the operation of the Wind Project (other than
Personal Property that individually and in the aggregate are immaterial to such
operations), and such title or leasehold interests are free and clear of Liens
other than Permitted Liens. All Personal Property that is material to the
operation of the Wind Project is in good operating condition and repair, subject
to normal wear and maintenance, and is usable in the ordinary course of
business.
2.20    Employees. None of the Acquired Entities or any of their respective
Subsidiaries has, or has ever had, any employees.
2.21    Employee Benefits. No employee benefit plan is maintained, established
or sponsored by any Acquired Entity or any of their respective Subsidiaries nor
does any Acquired Entity or any of their respective Subsidiaries participate in
or contribute to any such plan.
2.22    Labor Matters. None of the Acquired Entities or any of their respective
Subsidiaries is a party to any collective bargaining agreement with a labor
union or organization or any other Contract with any labor union or other
employee representative of a group of employees.
2.23    Intellectual Property. The Acquired Entities or their respective
Subsidiaries own, license or can acquire on reasonable terms the Intellectual
Property necessary to operate the Wind Project. To the Knowledge of Seller, no
Intellectual Property required to operate the Wind Project infringes upon or
otherwise violates any intellectual property rights of any third party. There
are no unresolved pending or, to the Knowledge of Seller, threatened actions or
claims that allege that any Acquired Entity or any of its Subsidiaries has
infringed or otherwise violated any material intellectual property rights of any
third party. To the Knowledge of Seller, no third party is infringing,
misappropriating or otherwise violating rights in any material respect any
Intellectual Property of the Acquired Entities or any of their respective
Subsidiaries.
2.24    Affiliate Transactions. Except as disclosed on Appendix E, there are no
transactions, contracts or liabilities between or among (a) any of the Acquired
Entities or their respective Subsidiaries on the one hand, and (b) Seller, any
of its Affiliates or, to the Knowledge of Seller, any current representative of
any of the Acquired Entities or their respective Subsidiaries, Seller or its
Affiliates, or any member of the immediate family of any such representative, on
the other hand.
2.25    First Nations Matters. Other than as disclosed in Part V of Appendix D
(i) there is no pending dispute with, or to the Knowledge of Seller threatened
by, any First Nation in respect of aboriginal rights, aboriginal title, treaty
rights or any other aboriginal interest of such First Nation in or to all or any
portion of the Project Company Real Property or the Wind Project and (ii) no
Acquired Entity or any of its Subsidiaries is a party to any agreement with a
First Nations to provide benefits, pecuniary or otherwise, with respect to the
Wind Project at any stage of development. Part


10



--------------------------------------------------------------------------------





V of Appendix D lists all First Nations with which the Acquired Entities or
their respective Subsidiaries has had active consultation in developing the Wind
Project.
2.26    Groundwater Matters. Except as disclosed in Part VI of Appendix D,
Seller has not received notice of any pending, nor to the Knowledge of the
Seller, is there any threatened action, litigation, suit, proceeding,
governmental investigation or dispute related to groundwater contamination at or
in proximity to the Wind Project which could reasonably be expected to be
material to the Wind Project.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Except as set forth in, or qualified by any matter set forth in, the Schedules
attached hereto, Purchaser hereby represents and warrants to Seller as set forth
in this Article 3 as of (a) the date hereof and (b) if the Closing Date is not
the date of this Agreement, the Closing Date, in each case, unless otherwise
specified in the representations and warranties below, in which case the
representation and warranty is made as of such date. Whether or not a particular
Section of this Article 3 refers to a specific, numbered Schedule, such Section
shall, to the extent applicable, be subject to the exceptions, qualifications,
and other matters set forth in the Schedules to the extent that the relevance of
such exceptions, qualifications or other matters is reasonably apparent on the
face thereof.
3.1    Organization and Status. Purchaser (a) is duly formed, validly existing
and in good standing under the laws of the jurisdiction of its formation as set
forth in the preamble to this Agreement, (b) is duly qualified, authorized to do
business and in good standing in each other jurisdiction where the character of
its properties or the nature of its activities makes such qualification
necessary, and (c) has all requisite power and authority to own or hold under
lease the property it purports to own or hold under lease and to carry on its
business as now being conducted. Purchaser has made available to Seller complete
and correct copies of the Organization Documents for Purchaser.
3.2    Power; Authority; Enforceability. Purchaser has the legal capacity and
power to enter into and perform its obligations under this Agreement and has
been duly authorized, in accordance with its Organization Documents, to enter
into and perform its obligations under this Agreement. This Agreement has been
duly executed and delivered by Purchaser and constitutes the legal valid and
binding obligation of Purchaser, severally enforceable against Purchaser in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization and similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law.
3.3    No Violation. The execution, delivery and performance by Purchaser of its
obligations under this Agreement, including without limitation the purchase of
the Acquired Interests and the WIFN Loan from Seller or the Subsidiary
Transferors, do not, and will not, (a) violate any Governmental Rule to which
Purchaser is subject or the Organization Documents of Purchaser, or (b) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create


11



--------------------------------------------------------------------------------





in any party the right to accelerate, terminate, modify or cancel or require any
notice under any agreement, contract, lease, license, instrument or other
arrangement to which Purchaser is a party or by which Purchaser is bound.
3.4    No Litigation. Purchaser is not a party to and has not received written
notice of any pending or, to the Knowledge of Purchaser, threatened litigation,
action, suit, proceeding or governmental investigation against Purchaser, which,
in either case, would reasonably be expected to materially impair or delay the
ability of Purchaser to perform its obligations under this Agreement or which
seeks the issuance of an order restraining, enjoining, altering or materially
delaying the consummation of the transactions contemplated by this Agreement.
3.5    Consents and Approvals. Except as set forth in Schedule 3.5, no Consent
of any Governmental Authority or any other Person, is required by or with
respect to Purchaser in connection with the execution and delivery of this
Agreement by Purchaser, or the consummation by Purchaser of the transaction
contemplated hereby, except for any consents which if not obtained would not
reasonably be expected to materially impair or delay the ability of Purchaser to
perform its obligations under this Agreement.
3.6    Solvency. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to the Knowledge of
Purchaser, threatened against Purchaser. Purchaser (a) has not had a receiver,
receiver and manager, liquidator, sequestrator, trustee or other officer with
similar powers appointed over all or part of its business or assets, and to the
Knowledge of Purchaser, no application therefor is pending or threatened, (b) is
not insolvent or presumed to be insolvent under any Law and is able to pay its
debts as and when they fall due, (c) has not made a general assignment for the
benefit of its creditors, and (d) has not taken any action to approve any of the
foregoing.
3.7    Compliance with Law. To the Knowledge of Purchaser, there has been no
actual violation by Purchaser of or failure of Purchaser to comply with any
Governmental Rule that is applicable to it, or allegation by any Governmental
Authority of such a violation, that would reasonably be expected to prevent or
materially impair or delay the consummation of the transactions contemplated by
this Agreement.
3.8    Accredited Investor. Purchaser is an “accredited investor” within the
meaning of Section 73.3(1) of the Securities Act (Ontario) if Purchaser is
resident in the Province of Ontario or within the meaning of National Instrument
45-106 – Prospectus Exemptions if the Purchaser is resident elsewhere in Canada,
and, if the Purchaser is a U.S. Person, the Purchaser is an “accredited
investor” within the meaning of Rule 501(a)(1), (2), (3), (7) or (8) of
Regulation D, promulgated by the Securities and Exchange Commission under the
Securities Act (provided that, in each case, upon reasonable request of the
Seller at any time, Purchaser shall provide a written certificate to such effect
to the Seller).
3.9    Purchase Entirely for Own Account. The Acquired Interests to be acquired
by Purchaser will be acquired for investment for Purchaser’s own account, not as
a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and Purchaser has no present intention of selling, granting any
participation in or otherwise distributing the same. By executing


12



--------------------------------------------------------------------------------





this Agreement, Purchaser further represents that Purchaser does not presently
have any contract, undertaking, agreement or arrangement with any Person to
sell, transfer or grant participations to such Person or to any third Person,
with respect to any of the Acquired Interests.
3.10    Broker’s Fee. Purchaser has no liability or obligation for any fees or
commissions payable to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.
ARTICLE 4
COVENANTS; OTHER OBLIGATIONS
4.1    Covenants
(a)    Costs, Expenses. Except as may be specified elsewhere in this Agreement,
Purchaser shall pay all costs and expenses, including legal fees and the fees of
any broker, environmental consultant, insurance consultant, independent
engineer, and title company retained by Purchaser for its due diligence and its
negotiation, performance of and compliance with this Agreement. Seller shall pay
all costs and expenses (including in connection with any reports, studies or
other documents listed in Part II of Appendix D, unless specifically noted in
Part II of Appendix D), including legal fees and the fees of any broker of
Seller or its Affiliates, relating to or resulting from the negotiation,
performance of and compliance with this Agreement by Seller.
(b)    Public Announcement; Confidentiality. No party hereto shall make or
issue, or cause to be made or issued, any public announcement or written
statement concerning this Agreement or the transactions contemplated hereby
without the prior written consent of the other parties, except to the extent
required by law (including any disclosure which, in the reasonable judgment of
the disclosing party, is necessary or appropriate to comply with Governmental
Rules and standards governing disclosures to investors) or in accordance with
the rules, regulations and orders of any stock exchange. Seller shall not, and
shall cause its Affiliates and directors, officers, employees, agents,
consultants advisors and partners not to, disclose any confidential information
in or relating to this Agreement other than (i) to its Affiliates and its and
their directors, officers, employees, agents, consultants, advisors and
partners, provided in each case that such recipient is bound by reasonable
confidentiality obligations, (ii) as required by applicable law or regulation or
(iii) with the prior consent of Purchaser. Seller shall not use, and shall not
enable any third party to use, any confidential information in or relating to
this Agreement that constitutes material non-public information regarding
Purchaser in a manner that is prohibited by the U.S. securities laws.
(c)    Allocation of Aggregate Purchase Price. The Aggregate Purchase Price
shall be allocated between the Acquired Interests and the WIFN Loan based on the
percentages set forth on Schedule 4.1(c) and the parties agree to report the
transactions contemplated in this Agreement in a manner consistent with such
allocation in the preparation, filing and audit of any Tax Return.
(d)    Allocation of Partnership Income and Loss. With respect to the income or
loss of the Project Company for the fiscal year in which the Closing occurs, the
Purchaser shall cause the General Partner to allocate the applicable portion of
income or loss of the Project Company for the period up to and including the
date of Closing to the Seller, and to allocate the applicable


13



--------------------------------------------------------------------------------





portion of income or loss of the Project Company for the period after the date
of Closing to New North Kent Wind 1 LP Holdco.
4.2    Covenants; Limitations. Notwithstanding anything else contained in this
Agreement or the agreements related to this Agreement, the Seller (and Purchaser
following the Closing, to the extent applicable) will cause the Acquired
Entities to comply with any obligations required pursuant to this Agreement or
the agreements related to this Agreement (i) in its capacity as an indirect
holder of less than a majority of the voting securities in the capital of the
General Partner and (ii) to the extent it is able to cause the General Partner
or the Project Company to take or not take a particular action.
ARTICLE 5
CONDITIONS TO CLOSING
5.1    Conditions Precedent to Each Party’s Obligations to Close. The
obligations of the parties to proceed with the Closing under this Agreement are
subject to the fulfillment prior to or at Closing of the following conditions
(any one or more of which may be waived in whole or in part by all parties in
their sole discretion):
(a)    No Violations. The consummation of the transactions contemplated hereby
shall not violate any applicable Governmental Rule.
(b)    No Adverse Proceeding. No order of any court or administrative agency
shall be in effect which restrains or prohibits the transactions contemplated
hereby, and there shall not have been threatened, nor shall there be pending,
any action or proceeding by or before any court or Governmental Authority
challenging any of the transactions contemplated by this Agreement or seeking
monetary relief by reason of the consummation of such transactions.
(c)    Other Conditions Precedent to Closing to Each Party’s Obligations. The
conditions precedent, if any, set forth on Appendix B-3 shall have been
satisfied (any one or more of which may be waived in whole or in part by all
parties in their sole discretion).
5.2    Conditions Precedent to Obligations of Purchaser to Close. The
obligations of Purchaser to proceed with the Closing under this Agreement with
respect to the purchase of the Acquired Interests and the WIFN Loan are subject
to the fulfillment prior to or at Closing of the following conditions (any one
or more of which may be waived in whole or in part by Purchaser in its sole
discretion):
(a)    Performance and Compliance. Seller shall have performed, in all material
respects, all of the covenants and complied with all of the provisions required
by this Agreement to be performed or complied with by it on or before the
Closing.
(b)    Consents. All necessary Consents shall have been obtained, including
those set forth in Schedules 2.5 and 3.5.


14



--------------------------------------------------------------------------------





(c)    Good Standing Certificate. Purchaser shall have received a good standing
certificate of Seller, each Subsidiary Transferor, each of the Acquired Entities
and each of their respective Subsidiaries, in each case issued by the secretary
of state of the state or provincial authority of the province (as applicable) of
its formation.
(d)    Satisfactory Instruments. All instruments and documents reasonably
required on the part of Seller to effectuate and consummate the transactions
contemplated hereby shall be delivered to Purchaser and shall be in form and
substance reasonably satisfactory to Purchaser.
(e)    Loan Documents. Absence of any material amendment to, or any default
under, any Loan Document (as defined in the Term Loan Agreement).
(f)    Material Contracts. Absence of any amendment to, entry into, termination
or waiver (in whole or in part) of any Material Contract, except any such
amendment, termination or waiver that has been approved by Purchaser, that would
reasonably be expected to materially and adversely affect the Operating Period.
(g)    Other Conditions Precedent to Purchaser’s Obligation to Close. The
conditions precedent, if any, set forth in Appendix B-4 shall have been
satisfied or waived in whole or in part by Purchaser in Purchaser’s sole
discretion.
5.3    Conditions Precedent to the Obligations of Seller to Close. The
obligations of Seller to proceed with the Closing hereunder with respect to
Seller’s sale of the Acquired Interests and the WIFN Loan are subject to the
fulfillment prior to or at Closing of the following conditions (any one or more
of which may be waived in whole or in part by Seller in its sole discretion):
(a)    Purchase Price. Purchaser shall have transferred in immediately available
funds the Aggregate Purchase Price pursuant to, in accordance with and into the
account or accounts designated in, Part I of Appendix B.
(b)    Performance and Compliance. Purchaser shall have performed all of the
covenants and complied, in all material respects, with all the provisions
required by this Agreement to be performed or complied with by it on or before
the Closing.
(c)    Satisfactory Instruments. All instruments and documents required on the
part of Purchaser to effectuate and consummate the transactions contemplated
hereby shall be delivered to Seller and shall be in form and substance
reasonably satisfactory to Seller.
(d)    Other Conditions Precedent to Seller’s Obligation to Close. The
conditions precedent, if any, set forth in Appendix B-5 shall have been
satisfied or waived in whole or in part by Seller in Seller’s sole discretion.
ARTICLE 6
REMEDIES FOR BREACHES OF THIS AGREEMENT
6.1    Indemnification.


15



--------------------------------------------------------------------------------





(a)    By Seller. Subject to the limitations set forth in this Article 6 and
Section 7.14, from and after the Closing, Seller agrees to indemnify and hold
harmless Purchaser and its Affiliates together with their respective directors,
officers, managers, employees and agents (each a “Purchaser Indemnified Party”)
from and against any and all Losses that any Purchaser Indemnified Party incurs
by reason of or in connection with any of the following circumstances:
(i)
any breach by Seller of any representation or warranty made by it in Article 2
or any breach or violation of any covenant, agreement or obligation of Seller
contained herein; and

(ii)
as set forth in Part V of Appendix B.

(b)    By Purchaser. Subject to the limitations set forth in this Article 6 and
Section 7.14, from and after the Closing, Purchaser agrees to indemnify and hold
harmless Seller and Seller’s Affiliates together with their respective
directors, officers, managers, employees and agents (each a “Seller Indemnified
Party”) from and against any and all Losses that any Seller Indemnified Party
incurs by reason of or in connection with any of the following circumstances:
(i)
any breach by Purchaser of any representation or warranty made by it in Article
3 or any breach or violation of any covenant, agreement or obligation of such
Purchaser contained herein; and

(ii)
as set forth in Part V of Appendix B.

6.2    Limitations on Seller’s or Purchaser’s Indemnification.
(a)    Minimum Limit on Claims. A party required to provide indemnification
under this Article 6 (an “Indemnifying Party”) shall not be liable under this
Article 6 to an Indemnified Party for any Claim for breach of any representation
or warranty unless and until the aggregate amount of all Claims for which it
would, in the absence of this provision, be liable exceeds the Basket Amount,
and in such event the Indemnifying Party will be liable for the amount of all
Claims, including the Basket Amount; provided that the foregoing limitation
shall not apply in the case of actual fraud or willful misrepresentation by the
Indemnifying Party.
(b)    Maximum Limit on Claims.
(i)
Limitation on Seller’s Liability. Seller’s maximum aggregate liability for
Claims for breaches of representations and warranties under this Agreement is
limited to Seller’s Maximum Liability set forth in Part V of Appendix B;
provided that the Seller’s Maximum Liability will not apply to any Claim based
on (A) actual fraud or willful misrepresentation or (B) any breach of the
representations and warranties set forth in Sections 2.1, 2.2, 2.3, 2.5, 2.6,
2.9, 2.11 and 2.18 (solely with respect to the Indebtedness of the Acquired
Entities and their respective Subsidiaries).



16



--------------------------------------------------------------------------------





(ii)
Limitation on Purchaser’s Liability. Purchaser’s maximum aggregate liability for
Claims for breaches of representations and warranties under this Agreement is
limited to Purchaser’s Maximum Liability set forth in Part V of Appendix B;
provided that the Purchaser’s Maximum Liability will not apply to any Claim
based on (A) actual fraud or willful misrepresentation or (B) any breach of the
representations and warranties set forth in Sections 3.1, 3.2, 3.3, 3.5 and
3.10.

(c)    Time Limit for Claims. No Indemnified Party may make a Claim for
indemnification under Section 6.1 in respect of any Claim unless notice in
writing of the Claim, incorporating a statement setting out in reasonable detail
the grounds on which the Claim is based, has been given by the Indemnified Party
prior to the expiration of the applicable Survival Period as set forth in Part V
of Appendix B.
6.3    Reimbursements; Refunds.
(a)    Right of Reimbursement. The amount of Losses payable under Section 6.1 by
an Indemnifying Party shall be net of any amounts recovered by the Indemnified
Party under applicable insurance policies or from any other Person responsible
therefor. If the Indemnified Party receives any amounts under applicable
insurance policies, or from any other Person responsible for any Losses
subsequent to an indemnification payment by the Indemnifying Party and such
amounts would result in a duplicative recovery, then such Indemnified Party
shall promptly reimburse the Indemnifying Party for any payment made or expense
incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount received by the Indemnified Party, net
of any expenses incurred by such Indemnified Party in collecting such amount.
(b)    Other Refund Obligations. In addition to the obligations set forth in
Section 6.3(a), the applicable Indemnified Party shall be obligated to reimburse
or refund to the Indemnifying Party for payments made by it to such Indemnified
Party under this Article 6 as set forth in Part V of Appendix B.
6.4    Right to Control Proceedings for Third Party Claims.
(a)    If a third party shall notify any party with respect to any matter that
may give rise to a Claim (a “Third Party Claim”), the Indemnified Party must
give notice to the Indemnifying Party of the Third Party Claim (a “Third Party
Claim Notice”) within twenty (20) Business Days after it becomes aware of the
existence of the Third Party Claim and that it may constitute a Third Party
Claim. The Indemnified Party’s failure to give a Third Party Claim Notice in
compliance with this Section 6.4(a) of any Third Party Claim which may give rise
to a right of indemnification hereunder shall not relieve the Indemnifying Party
of any liability which it may have to the Indemnified Party unless, and solely
to the extent that, the failure to give such notice materially and adversely
prejudiced the Indemnifying Party.


17



--------------------------------------------------------------------------------





(b)    The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume control of the defense
of any Third Party Claim with the Indemnifying Party’s own counsel, in each case
at the Indemnifying Party’s own cost and expense (provided that prior to
assuming control of such defense, the Indemnifying Party must acknowledge its
indemnity obligations under this Article 6), and the Indemnified Party shall
cooperate in good faith in such defense. The Indemnified Party shall have the
right, at its own cost and expense, to participate in the defense of any Third
Party Claim with separate counsel selected by it, subject to the Indemnifying
Party’s right to control the defense thereof; provided that in such event the
Indemnifying Party shall pay the fees and expenses of such separate counsel (i)
incurred by the Indemnified Party prior to the date the Indemnifying Party
assumes control of the defense of the Third Party Claim, (ii) if such Third
Party Claim would reasonably be expected to be materially detrimental to the
business, reputation or future prospects of any Indemnified Party or (iii) if
representation of both the Indemnifying Party and the Indemnified Party by the
same counsel would create a conflict of interest. If the Indemnifying Party (i)
fails to promptly notify the Indemnified Party in writing of its election to
defend or fails to acknowledge its indemnity obligations under this Article 6 as
provided in this Agreement, (ii) elects not to defend (or compromise at its sole
cost and expense) such Third Party Claim, (iii) has elected to defend such Third
Party Claim but fails to promptly and diligently pursue the defense such Third
Party Claim, (iv) otherwise breaches any of its obligations under this Article 6
or (v) as set forth on Schedule 6.4(b) hereto, or if the Third Party Claim is
reasonably expected by the Indemnified Party to result in a payment obligation
on the Indemnified Party in an amount that exceeds the maximum indemnification
then available to the Indemnified Party pursuant to this Article 6, then the
Indemnifying Party shall not be entitled to assume or maintain control of the
defense of such Third Party Claim and the Indemnified Party may (by written
notice to the Indemnifying Party) assume control of such defense (in which case
the Indemnifying Party shall pay the fees and expenses of counsel retained by
the Indemnified Party) and/or compromise such Third Party Claim and seek
indemnification for any and all Losses based upon, arising from or relating to
such Third Party Claim. The parties shall cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim.
(c)    Notwithstanding any other provision of this Agreement, the Indemnifying
Party shall not enter into any settlement of any Third Party Claim without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed), except as provided in this Section 6.4(c). If
a firm offer is made to settle a Third Party Claim that (i) does not (A) result
in any liability or create any financial or other obligation on the part of the
Indemnified Party and (B) result in the loss of any right or benefit on the part
of any Indemnified Party, (ii) does not impose injunctive or other equitable
relief against any Indemnified Party, and (iii) provides, in customary form, for
the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim, and the Indemnifying
Party desires to accept and agree to such firm offer, then the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within twenty (20) days
after its receipt of such notice, the Indemnified Party may continue to contest
or defend such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer within such twenty (20) day period and also fails to assume defense of
such Third Party Claim, the Indemnifying Party may settle the Third Party Claim
upon


18



--------------------------------------------------------------------------------





the terms set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 6.4(b), it may
settle the Third Party Claim; provided that if the settlement is made without
the prior written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed), the Indemnifying Party shall have no
indemnity obligation pursuant to this Article 6 with respect to such Third Party
Claim.
6.5    Mitigation; Treatment of Indemnification.
(a)    The Indemnified Party shall use commercially reasonable efforts to
mitigate all Losses relating to a Claim for which indemnification is sought
under this Article 6.
(b)    All indemnification payments under this Article 6 shall be deemed
adjustments to the Aggregate Purchase Price.
6.6    Exclusive Remedy. Seller and Purchaser acknowledge and agree that, should
the Closing occur, and excluding liability for actual fraud or willful
misrepresentation, the foregoing indemnification provisions of this Article 6
and the provisions of Section 7.15 shall be the sole and exclusive remedy of
Seller and Purchaser with respect to any misrepresentation, breach of warranty,
covenant or other agreement (other than any Purchase Price Adjustment set forth
in Part I of Appendix B) or other claim arising out of this Agreement or the
transactions contemplated hereby. Without limiting the generality of the
foregoing, effective as of the Closing each of Purchaser and Seller covenants to
the other party that in respect of any matters under or contemplated in this
Agreement, it will not make any Claim whatsoever against any Affiliate of the
other party or the directors, officers, managers, shareholders, member,
controlling persons, employees and agents of any of the foregoing, in each case
in their capacities as such, and its rights in respect of any such Claim for
breach of any provision of this Agreement are limited solely to such rights as
it may have against Seller or Purchaser, as the case may be, under this
Agreement.
ARTICLE 7
MISCELLANEOUS
7.1    Entire Agreement. This Agreement and the Schedules and Appendices hereto,
each of which is hereby incorporated herein, set forth all of the promises,
covenants, agreements, conditions, undertakings, representations and warranties
between the parties hereto with respect to the subject matter hereof and
supersede all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written.
7.2    Notices. All notices, requests, demands and other communications
hereunder shall be in writing (including facsimile transmission and electronic
mail (“email”) transmission and shall be deemed to have been duly given if
personally delivered, telefaxed (with confirmation of transmission), e-mailed
(so long as confirmation of receipt is requested and received) or, if mailed,
when mailed by United States first-class or Canadian Lettermail or Letter-post
(as the case may be), certified or registered mail, postage prepaid, or by any
international or national overnight delivery service, to the other party at the
addresses as set forth in Part VI of Appendix B (or at such other address as
shall be given in writing by any party to the other). All such notices,
requests, demands and other communications shall be deemed received on the date
of receipt by the recipient


19



--------------------------------------------------------------------------------





thereof if received prior to 5 p.m. in the place of receipt and such day is a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.
7.3    Successors and Assigns.
(a)    No party shall assign this Agreement or any of its rights or obligations
herein without the prior written consent of the other parties, in their sole
discretion, except as provided herein and except that any party may assign this
Agreement or any of its rights or obligations herein to an Affiliate of such
party but the assigning party shall continue to be liable for all of its
obligations hereunder following any such assignment. Subject to the foregoing,
this Agreement, and all rights and powers granted hereby, will bind and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
(b)    Notwithstanding Section 7.3(a), each of Seller and Purchaser may assign
this Agreement without the consent of the other parties as specified in Part VI
of Appendix B.
7.4    Jurisdiction; Service of Process; Waiver of Jury Trial.
(a)    EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY SUIT,
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
(b)    Any and all claims, counterclaims, demands, causes of action, disputes,
controversies, and other matters in question arising out of or relating to this
Agreement, or the alleged breach hereof, or in any way relating to the subject
matter of this Agreement or the relationship between the parties created by this
Agreement (hereafter, a “Dispute”), except for any claims for specific
performance as set forth in Section 7.15, shall be finally resolved by binding
arbitration administered by the American Arbitration Association (“AAA”) under
the AAA Commercial Arbitration Rules, including the Procedures for Large,
Complex Commercial Disputes (the “Rules”) then in force to the extent such Rules
are not inconsistent with the provisions of this Agreement. The party or parties
commencing arbitration shall deliver to the other party or parties a written
notice of intent to arbitrate (a “Demand”) in accordance with Rule R-4. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§1 et
seq.
(i)
Selection of Arbitrators. Disputes shall be resolved by a panel of three
independent and impartial arbitrators, (the “Arbitrators”). The party or parties
initiating the arbitration shall appoint an arbitrator in its or their Demand;
the responding party or parties shall appoint an arbitrator in its or their
answering statement, which is due thirty (30) days after receipt of the Demand.
If any party fails or refuses to timely nominate an arbitrator within the time
permitted, such arbitrator shall be appointed by the AAA from individuals with
significant experience in renewable energy projects from its Large, Complex
Commercial Case Panel. Within thirty (30) days of the



20



--------------------------------------------------------------------------------





appointment of the second arbitrator, the two party-appointed arbitrators shall
appoint the third arbitrator, who shall act as the chair of the arbitration
panel. If the two party-appointed arbitrators fail or refuse to appoint the
third arbitrator within such thirty (30)-day period, the third arbitrator shall
be appointed by the AAA from individuals with significant experience in
renewable energy projects from its Large, Complex Commercial Case Panel in
accordance with Rule R-12. The Arbitrators, acting by majority vote, shall
resolve all Disputes.
(ii)
Confidentiality. To the fullest extent permitted by law, the arbitration
proceedings and award shall be maintained in confidence by the parties.

(iii)
Place of Arbitration. The place of arbitration shall be New York, New York. Any
action in connection therewith shall be brought in the United States District
Court for the Southern District of New York or, if that court does not have
jurisdiction, any New York state court in New York County. Each party consents
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding, and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Each party further agrees to accept service of process out
of any of the before mentioned courts in any such dispute by registered or
certified mail addressed to the party at the address set forth in Part VI of
Appendix B.

(iv)
Conduct of the Arbitration. The arbitration shall be conducted in accordance
with the Rules and in a manner that effectuates the parties’ intent that
Disputes be resolved expeditiously and with minimal expense. The Arbitrators
shall endeavor to commence the arbitration hearing within one hundred and eighty
(180) days of the third arbitrator’s appointment.

(v)
Interim Relief. Any party may apply to the Arbitrators seeking injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Any party also may, without waiving any remedy under this Agreement,
seek from any court having jurisdiction any interim or provisional relief that
is necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal (or pending the Arbitrators’
determination of the merits of the controversy).



21



--------------------------------------------------------------------------------





(vi)
Discovery. The Arbitrators, upon a showing of good cause, may require and
facilitate such limited discovery as it shall determine is appropriate in the
circumstances, taking into account the needs of the parties, the burden on the
parties, and the desirability of making discovery limited, expeditious, and
cost-effective. The Arbitrators shall issue orders to protect the
confidentiality of proprietary information, trade secrets and other sensitive
information disclosed in discovery.

(vii)
Arbitration Award. The Arbitrators shall endeavor to issue a reasoned, written
award within thirty (30) days of the conclusion of the arbitration hearing. The
Arbitrators shall have the authority to assess some or all of the costs and
expenses of the arbitration proceeding (including the Arbitrators’ fees and
expenses) against any party. The Arbitrators shall also have the authority to
award attorneys’ fees and expenses to the prevailing party or parties. In
assessing the costs and expenses of the arbitration and/or awarding attorneys’
fee and expenses, the Arbitrators shall consider the relative extent to which
each party has prevailed on the disputed issues and the relative importance of
those issues. The limitations of Section 7.14 shall apply to any award by the
Arbitrators.

7.5    Headings; Construction; and Interpretation. The headings preceding the
text of the sections and subsections hereof are inserted solely for convenience
of reference and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect. Except as otherwise expressly
provided, the rules of construction set forth in Appendix A-2 shall apply to
this Agreement. The parties agree that any rule of law or any legal decision
that would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it has no application and is expressly waived.
7.6    Further Assurances. Each party shall cooperate and take such action as
may be reasonably requested by the other party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.
7.7    Amendment and Waiver. The parties may by mutual agreement amend this
Agreement in any respect, and any party, as to such party, may (a) extend the
time for the performance of any of the obligations of any other party, (b) waive
any inaccuracies in representations by any other party, (c) waive compliance by
any other party with any of the agreements contained herein and performance of
any obligations by such other party, and (d) waive the fulfillment of any
condition that is precedent to the performance by such party of any of its
obligations under this Agreement. To be effective, any such amendment or waiver
must be in writing and be signed by the party against whom enforcement of the
same is sought.
7.8    No Other Beneficiaries. This Agreement is being made and entered into
solely for the benefit of Purchaser and Seller, and neither Purchaser nor Seller
intends hereby to create any rights in favor of any other Person as a third
party beneficiary of this Agreement or otherwise.


22



--------------------------------------------------------------------------------





7.9    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the jurisdiction specified in Part VI of Appendix B.
7.10    Schedules. References to a Schedule shall include any disclosure
expressly set forth on the face of any other Schedule even if not specifically
cross-referenced to such other Schedule to the extent that the relevance of such
matter is reasonably apparent on the face thereof. The fact that any item of
information is contained in a disclosure schedule shall not be construed as an
admission of liability under any Governmental Rule, or to mean that such
information is material. Such information shall not be used as the basis for
interpreting the term “material”, “materially” or any similar qualification in
this Agreement.
7.11    Limitation of Representations and Warranties. Purchaser acknowledges
that except as expressly provided in Article 2 of this Agreement, Seller has not
made, and Seller hereby expressly disclaims and negates, and the Purchaser
hereby expressly waives, any other representation or warranty, express, implied,
at Law or otherwise relating to the Acquired Interests, the WIFN Loan, Seller or
Seller Affiliates, the Acquired Entities, the Wind Project or this Agreement.
7.12    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument. A facsimile or electronically
imaged version of this Agreement may be executed by one or more parties hereto
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or “PDF” electronic mail pursuant to which the signature of
or on behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes.
7.13    Severability. If any provision of this Agreement or any other agreement
entered into pursuant hereto is contrary to, prohibited by or deemed invalid
under applicable law or regulation, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
7.14    Limit on Damages. Each party hereto acknowledges and agrees that neither
party shall be liable to the other party for any punitive damages (except to the
extent paid to a third party in respect of a Third Party Claim) or damages that
were not reasonably foreseeable.
7.15    Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any court of competent
jurisdiction, in addition to any other remedy to which they are entitled at law
or in equity.
[SIGNATURE PAGE FOLLOWS]


23



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement as of the day and year first above written.




PATTERN ENERGY GROUP INC.
 
By:
/s/ Dyann Blaine
 
 
Its:
Dyann Blaine, Vice President
 
 
 
 
 
 







[Signature Page to the North Kent Wind 1 Purchase and Sale Agreement]







--------------------------------------------------------------------------------









PATTERN ENERGY GROUP LP
 
By:
/s/ Dyann Blaine
 
 
Its:
Dyann Blaine, Vice President
 
 
 
 
 
 











[Signature Page to the North Kent Wind 1 Purchase and Sale Agreement]







--------------------------------------------------------------------------------






APPENDIX A-1: GENERAL DEFINITIONS
(as applicable and to the extent used in the final Agreement)


“AAA” shall have the meaning set forth in Section 7.4(b).
“Acquired Entities” means, collectively, the Project Company, the General
Partner and Pattern North Kent Wind 1 GP Holdco.
“Acquired Interests” shall have the meaning set forth in the recitals, as more
fully described in Part I of Appendix C.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with the Person specified, or who holds or beneficially
owns 50% or more of the equity interest in the Person specified or 50% or more
of any class of voting securities of the Person specified; provided that
notwithstanding the foregoing (a) Purchaser and its Subsidiaries shall not be
deemed to be Affiliates of Seller and (b) Seller and its Affiliates (other than
Purchaser and its Subsidiaries) shall not be deemed to be Affiliates of
Purchaser.
“Aggregate Purchase Price” shall have the meaning set forth in Section 1.1, and
is more particularly described in Part I of Appendix B.
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Arbitrators” shall have the meaning set forth in Section 7.4(b).
“Basket Amount” shall have the meaning set forth in Part V of Appendix B.
“Business Day” means any day other than a Saturday, a Sunday or any other day on
which banks are authorized to be closed in New York, New York.
“Canadian Tax Act” shall have the meaning set forth in Section 2.9(a).
“Claim” means a claim by an Indemnified Party for indemnification pursuant to
Section 6.1.
“Closing” shall have the meaning set forth in Section 1.3.
“Closing Date” shall mean the date a Closing occurs.
“Consent” means any consent, approval, order or Permit of or from, or
registration, declaration or filing with or exemption by any Person, including a
Governmental Authority.
“Contract” means any agreement, lease, license, obligation, plan, arrangement,
purchase order, commitment, evidence of indebtedness, mortgage, indenture,
security agreement or other contract (whether written or oral) entered into by a
Person or by which a Person or any of its assets are bound.


App. A-1 - 1



--------------------------------------------------------------------------------





“Demand” shall have the meaning set forth in Section 7.4(b).
“Dispute” shall have the meaning set forth in Section 7.4(b).
“Dollars” or “$” means the lawful currency of the United States of America or
Canada, as identified in Part I of Appendix B.
“Environmental Claim” means any suit, action, demand, directive, claim, Lien,
written notice of noncompliance or violation, allegation of liability or
potential liability, or proceeding made or brought by any Person in each case
(a) alleging any liability under or violation of or noncompliance with any
applicable Environmental Law, (b) with respect to the release of or exposure to
Hazardous Substances, or (c) with respect to noise pollution or visual impacts,
including shadow flicker.
“Environmental Consultant” shall have the meaning described in Part II of
Appendix D.
“Environmental Law” means any Law pertaining to the environment, natural
resources, human health and safety in connection with exposure to Hazardous
Substances, and physical and biological natural resources, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. § 9601 et seq.), and the Superfund Amendments and
Reauthorization Act of 1986, the Emergency Planning and Community Right to Know
Act (42 U.S.C. §§ 11001 et seq.), the Resource Conservation and Recovery Act of
1976 (42 U.S.C. §§ 6901 et seq.), and the Hazardous and Solid Waste Amendments
Act of 1984, the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (also known as the Clean Water Act) (33 U.S.C. §§ 1251 et
seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Safe
Drinking Water Act (42 U.S.C. §§ 300f et seq.), the Endangered Species Act (16
U.S.C. §§ 1531 et seq.), the Migratory Bird Treaty Act (16 U.S.C. §§ 703 et
seq.), the Bald and Golden Eagle Protection Act (16 U.S.C. §§ 668 et seq.), the
Oil Pollution Act of 1990 (33 U.S.C. §§ 2701 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. §§ 1801 et seq.), and any similar or analogous
state, provincial, local and municipal Laws, in effect as of the date hereof or
the Closing Date, as applicable.
“Financial Model” means the financial model for the Wind Project.
“Financial Statements” means the (a) audited financial statements of the Project
Company as at December 31, 2018; and (b) the unaudited financial statements of
the Project Company for the period ended March 31, 2019, in each case prepared
in accordance with GAAP.
“First Nations” means any governing body of any first nations, Métis and/or
indigenous and/or aboriginal tribe(s) and/or band(s).
“GAAP” means generally accepted accounting principles used by the Project
Company to prepare the Financial Statements, consistently applied throughout the
specified period and in the immediately prior comparable period.
“General Partner” shall have the meaning set forth in Section 2.9(a).


App. A-1 - 2



--------------------------------------------------------------------------------





“Governmental Authority” means any federal or national, state, provincial,
county, municipal or local government or regulatory or supervisory department,
body, political subdivision, commission, agency, instrumentality, ministry,
court, judicial or administrative body, taxing authority, or other authority
thereof (including any corporation or other entity owned or controlled by any of
the foregoing) having jurisdiction over the matter or Person in question.
“Governmental Rule” means, with respect to any Person, any applicable law,
statute, treaty, rule, regulation, ordinance, order, code, judgment, decree,
injunction or writ issued by any Governmental Authority.
“Hazardous Substances” means all substances, materials, chemicals, wastes or
pollutants that are defined, regulated, listed or prohibited under Environmental
Law, including without limitation, (i) asbestos or asbestos containing
materials, radioactive materials, lead, and polychlorinated biphenyls, any
petroleum or petroleum product, solid waste, mold, mycotoxin, urea formaldehyde
foam insulation and radon gas; (ii) any waste or substance that is listed,
defined, designated or classified as, or otherwise determined by any
Environmental Law to be, ignitable, corrosive, radioactive, dangerous, toxic,
explosive, infectious, radioactive, mutagenic or otherwise hazardous; (iii) any
pollutant, contaminant, waste, chemical, deleterious substances or other
material or substance (whether solid, liquid or gas) that is defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance,” or a
word, term, or phrase of similar meaning or regulatory effect under any
Environmental Law.
“HST Legislation” means Part IX of the Excise Tax Act (Canada).
“Indebtedness” means all obligations of a Person (a) for borrowed money
(including principal, accrued and unpaid interest, fees due, and any other
amounts due), whether or not contingent, (b) evidenced by notes, bonds,
debentures, mortgages or similar instruments or debt securities, (c) for the
deferred purchase price of property, goods or services (other than trade
payables or accruals incurred in the ordinary course of business and not past
due), including all seller notes and “earn out” payments, (d) under capital
leases, (e) secured by a Lien on the assets of such Person, whether or not such
obligation has been assumed by such Person, (f) with respect to reimbursement
obligations for letters of credit, performance bonds and other similar
instruments (whether or not drawn), (g) under any interest rate, currency or
other hedging agreement (including collars) or commitment therefor, (h) to repay
deposits or other amounts advanced by and owing to third parties, (i) under
conditional sale or other title retention agreements relating to property
purchased by such Person, (j) in the nature of guaranties of the obligations
described in clauses (a) through (i) above of any other Person or as to which
such Person has an obligation substantially the economic equivalent of a
guaranty, or (k) in respect of any other amount properly characterized as
indebtedness in accordance with GAAP.
“Indemnified Party” means either a Purchaser Indemnified Party or a Seller
Indemnified Party, as the case may be.
“Indemnifying Party” shall have the meaning set forth in Section 6.2(a).


App. A-1 - 3



--------------------------------------------------------------------------------





“Intellectual Property” means all intellectual property rights, including,
without limitation, (a) patents, patent applications, patent disclosures and
inventions, (b) Internet domain names, trademarks, trade names, service marks,
trade dress, trade names, logos and corporate names and registration and
applications for registration of any item listed in clause (b), together with
all of the goodwill associated therewith, (c) copyrights (registered or
unregistered), works of authorship and copyrightable works, and registrations
and applications for registration of any item in this clause (c), (d) computer
software (whether in source code, object code or other form), data, databases
and any documentation related to any item listed in this clause, (e) trade
secrets and other confidential information (including confidential and
proprietary know how, ideas, formulas, compositions, recipes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
manufacturing and production processes, procedures and techniques, research and
development information, drawings, blueprints, specifications, designs, plans,
proposals, technical data, financial and marketing plans and customer and
supplier lists and information), (f) all rights of privacy and publicity, (g)
other intellectual property rights and (h) copies and tangible embodiments
thereof (in whatever form or medium).
“Knowledge” means (a) with respect to Seller, the actual knowledge of the
persons identified in Part VI of Appendix B, which shall include at a minimum
(i) the senior developer responsible for the Wind Project, (ii) the construction
manager responsible for the Wind Project, (iii) the transaction counsel
responsible for the financing of the Wind Project and (iv) the finance manager
responsible for the financing of the Wind Project and (b) with respect to
Purchaser, the actual knowledge of the persons identified in Part VI of Appendix
B.
“Laws” means all common law, laws, by-laws, statutes, treaties, rules, Orders,
rulings, decisions, judgments, injunctions, awards, decrees, codes, ordinances,
standards, regulations, restrictions, official guidelines, policies, directives,
interpretations, Permits or like action having the effect of law of any
Governmental Authority.
“Lease” means a lease, ground lease, sublease, license, binding right of
superficies, concession, easement, servitude, right of way, encroachment
agreement, municipal right of way agreements, and road user agreements or other
written agreement, including any option relating thereto, in each case,
governing real property, to which the any Acquired Entity or any of its
Subsidiaries is a party.
“Lien” on any asset means any mortgage, deed of trust, lien, hypothec, pledge,
charge, security interest, restrictive covenant, right of first refusal, right
of first offer, easement or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected or effective under
applicable law, as well as the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
“Loss” means any and all losses (including loss of profit and loss of expected
profit), claims, actions, liabilities, damages, expenses, diminution in value or
deficiencies of any kind or character including all interest and other amounts
payable to third parties, all liabilities on account of Taxes and all reasonable
legal fees and expenses and other expenses reasonably incurred in connection
with investigating or defending any claims or actions, whether or not resulting
in any liability.


App. A-1 - 4



--------------------------------------------------------------------------------





“Material Adverse Effect” means any circumstance, matter, condition,
development, change, event, occurrence, state of affairs, or effect that,
individually or in the aggregate, is or would reasonably be expected to have a
material adverse effect on (a) the business, results of operations, assets or
liabilities, financial condition or properties of the Acquired Entities and
their respective Subsidiaries, taken as a whole, or (b) the ability of Seller to
consummate the transactions contemplated by this Agreement or otherwise perform
any of its obligations under this Agreement; provided, however, none of the
following shall be deemed (either alone or in combination) to constitute, and
none of the following shall be taken into account in determining whether there
has been, a Material Adverse Effect:
(a)    any change in general economic, political or business conditions;
(b)    changes resulting from acts of war or terrorism or any escalation or
worsening of any such acts of war or terrorism threatened or underway as of the
date of this Agreement;
(c)    changes or developments generally affecting the power services industry;
(d)    any changes in accounting requirements or principles imposed by GAAP
after the date of this Agreement;
(e)    any changes in applicable Law after the date of this Agreement;
(f)    changes in the wind power industry that, in each case, generally affect
companies in such industry;
provided that the incremental extent of any disproportionate change, event,
occurrence, development, effect, condition, circumstance or matter described in
clauses (a) through (f) with respect to the Acquired Entities and their
respective Subsidiaries, taken as a whole, relative to other similarly situated
businesses in the wind power industry may be considered and taken into account
in determining whether there has been a Material Adverse Effect.
“Material Contract” means (i) any Material Lease, (ii) the Contracts set forth
in Part I of Appendix D, (iii) the Term Loan Agreement, (iv) the WIFN Loan and
(v) any other Contract not otherwise set forth in Part I of Appendix D that
affects the Operating Period to which an Acquired Entity or any of its
Subsidiaries is a party or by which such Person, or any of its assets, is bound
(A) providing for past or future payments by or to any Acquired Entity or any of
its Subsidiaries in excess of $500,000 annually or $1,000,000 in the aggregate,
(B) relating to any partnership, joint venture or other similar arrangement,
including the limited partnership agreement of the Project Company and the
unanimous shareholder agreement of the General Partner, (C) relating to any
Indebtedness, (D) limiting the freedom of any Acquired Entity or any of its
Subsidiaries to compete in any line of business or with any Person or in any
area or granting “most favored nation” or similar status, (E) with Seller or any
of its Affiliates, (F) with Purchaser or any of its Affiliates, (G) relating to
the acquisition or disposition of any business or material portion thereof
(whether by merger, sale of stock, sale of assets or otherwise), (H) that was
not entered into in the ordinary course of business of the Acquired Entities or
any of their respective Subsidiaries, (I) with any First Nations; or (J) the
loss of which would result in a Material Adverse Effect.


App. A-1 - 5



--------------------------------------------------------------------------------





“Material Leases” means all Leases related to the Wind Project (i) the loss of
which would result in a reduction in production of the Wind Project or in its
ability to deliver energy to the point of interconnection or would otherwise
result in a Material Adverse Effect, or (ii) that are otherwise material to the
operations of the Wind Project.
“New JV Inc.” shall have the meaning set forth in Part I of Appendix C.
“New North Kent Wind 1 LP Holdco” shall have the meaning set forth in Part I of
Appendix C.
“North Kent Wind 1 LP Holdings” shall have the meaning set forth in Part I of
Appendix C.
“Operating Period” means, in respect of the Wind Project, the period commencing
on the Commercial Operation Date (however titled) under any power purchase
agreement to which the Project Company is a party.
“Order” means any writ, judgment, injunction, ruling, decision, order or similar
direction of any Governmental Authority, whether preliminary or final.
“Organization Documents” means, with respect to (a) any corporation, its
articles or certificate of incorporation and by-laws, (b) any limited
partnership, its certificate or declaration of limited partnership and its
partnership agreement, (c) any limited liability company, its articles or
certificate of organization or formation and its operating agreement or limited
liability company agreement, or (d) any other Person, documents of similar
substance.
“Pattern North Kent Wind 1 GP Holdco” shall have the meaning set forth in Part I
of Appendix C.
“Percentage Portion” shall have the meaning set forth in the recitals to this
Agreement, and is more particularly described in Part I of Appendix C.
“Permit” means filings, registrations, licenses, permits, notices, technical
assistance letters, decrees, certificates, approvals, consents, waivers, Orders,
authorizations, agreements, directions, instructions, grants, easements,
exemptions, exceptions, variances and authorizations to or from any Governmental
Authority.
“Permitted Lien” means any of the following: (a) Liens for Taxes either not yet
due and payable or being contested in good faith through appropriate proceedings
and for which adequate reserves have been established in the Project Company’s
balance sheet in accordance with GAAP; (b) inchoate mechanics’ and materialmen’s
Liens for work in progress and workmen’s, repairmen’s, warehousemen’s and
carrier’s Liens arising in the ordinary course of business either for amounts
not yet due or which have not been perfected, filed or registered in accordance
with applicable Law against an Acquired Entity, the Wind Project or the Project
Company Real Property; (c) as to any Project Company Real Property, title
defects, easements, rights of first refusal, restrictions, irregularities,
encumbrances (other than for borrowed money), encroachments, servitudes, rights
of way and statutory Liens that do not or would not reasonably be expected to
materially impair the value or use by the Acquired Entities of the Project
Company Real Property; (d) reservations,


App. A-1 - 6



--------------------------------------------------------------------------------





limitations, provisos and conditions expressed in (x) any original grant from
the Crown or (y) other grants of real or immovable property that do not or would
not reasonably be expected to materially impair the value or use by the Acquired
Entities or any of their respective Subsidiaries of such real or immovable
property; (e) security given to a public utility or any Governmental Authority
when required by such utility or authority in connection with the operations of
the Project Company in the ordinary course of business; (f) Liens in respect of
which the Project Company is insured against loss or damage pursuant to the
Title Policy identified in Part II of Appendix D; and (g) Liens granted pursuant
to the Term Loan Agreement.
“Person” means any individual, corporation, partnership, limited partnership,
limited liability partnership, trust, business trust, estate, joint venture,
unincorporated association, limited liability company, cooperative, Governmental
Authority or other entity.
“Personal Property” means all office equipment, machinery, equipment, supplies,
vehicles, tractors, trailers, tools, spare parts, production supplies, furniture
and fixtures and other items of tangible personal property owned by any of the
Acquired Entities or any of their respective Subsidiaries used primarily in
connection with ownership, maintenance or operation of the Wind Project.
“PPA” has the meaning set forth in Part I of Appendix D.
“PRHC Holdings” shall have the meaning set forth in Part I of Appendix C.
“Project Company” shall have the meaning set forth in the recitals to this
Agreement, and is more particularly described in Part I of Appendix C of the
Agreement.
“Project Company Real Property” means all real property of the Acquired Entities
or any of their respective Subsidiaries, together with all buildings,
structures, improvements and fixtures of the Wind Project thereon, (i) held
pursuant to a Material Lease or (ii) required to be set forth on Part II of
Appendix C.
“Purchaser” shall have the meaning set forth in the preamble to this Agreement.
“Purchaser Indemnified Party” shall have the meaning set forth in Section
6.1(a).
“Purchaser’s Maximum Liability” shall have the meaning set forth in Part V of
Appendix B.
“Rules” shall have the meaning set forth in Section 7.4(b).
“Securities Act” shall have the meaning set forth in Section 2.10.
“Seller” shall have the meaning set forth in the preamble to this Agreement.
“Seller Affiliates” shall have the meaning set forth in the recitals to this
Agreement.
“Seller Indemnified Party” shall have the meaning set forth in Section 6.1(b).
“Seller’s Maximum Liability” shall have the meaning set forth in Part V of
Appendix B.


App. A-1 - 7



--------------------------------------------------------------------------------





“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.
“Subsidiary Transferor” shall have the meaning set forth in the Part I of
Appendix C.
“Survival Period” shall have the meaning set forth in Part V of Appendix B.
“Tax” or “Taxes” means, collectively all federal, provincial, territorial, state
and local or foreign income, estimated, payroll, withholding, excise, sales,
goods and services, harmonized, value-added, use, real and personal property,
corporation, use and occupancy, business and occupation, mercantile, transfer,
capital stock and franchise or other taxes, levies, duties, assessments,
reassessments or other charges of any kind whatsoever (including interest,
additions and penalties thereon) , whether disputed or not, and for greater
certainty includes Canada Pension Plan, Québec Pension Plan and employment
insurance premiums.
“Tax Returns” means any return, declaration, notice, form, report, claim for
refund or information return or statement relating to the determination,
assessment, collection or payment of Taxes or to the administration,
implementation or enforcement of or compliance with any legal requirement
pertaining to Taxes, including, for greater certainty, any schedule or
attachment thereto.
“Term Loan Agreement” shall have the meaning described in Part III of Appendix
D.
“Third Party Claim” shall have the meaning set forth in Section 6.5(a).
“Third Party Claim Notice” shall have the meaning set forth in Section 6.5(a).
“WIFN Loan” shall have the meaning set forth in the recitals to this Agreement
as more fully described in Part I of Appendix C.
“Wind Project” shall have the meaning set forth in the recitals to this
Agreement, and is more particularly described in Part II of Appendix C.


App. A-1 - 8



--------------------------------------------------------------------------------






APPENDIX A-2: RULES OF CONSTRUCTION


1.
The singular includes the plural and the plural includes the singular.

2.
The word “or” is not exclusive.

3.
A reference to a Governmental Rule includes any amendment or modification to
such Governmental Rule, and all regulations, rulings and other Governmental
Rules promulgated under such Governmental Rule.

4.
A reference to a Person includes its successors and permitted assigns.

5.
Accounting terms have the meanings assigned to them by GAAP, as applied by the
accounting entity to which they refer.

6.
The words “include,” “includes” and “including” are not limiting and shall be
deemed to mean “include, without limitation”, “includes, without limitation” or
“including, without limitation”.

7.
A reference to an Article, Section, Exhibit, Schedule or Appendix is to the
Article, Section, Exhibit, Schedule or Appendix of this Agreement unless
otherwise indicated.

8.
Any reference to “this Agreement”, “hereof,” “herein” and “hereunder” and words
of similar import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

9.
Any reference to another agreement or document shall be construed as a reference
to that other agreement or document as the same may have been, or may from time
to time be, varied, amended, supplemented, substituted, novated, assigned or
otherwise transferred.

10.
References to “days” shall mean calendar days, unless the term “Business Days”
shall be used. References to a time of day shall mean such time in New York, New
York, unless otherwise specified.

11.
This Agreement is the result of negotiations among, and has been reviewed by,
Seller, Purchaser, and their respective counsel. Accordingly, this Agreement
shall be deemed to be the product of the parties thereto, and no ambiguity shall
be construed in favor of or against either Seller or Purchaser.

12.
The words “will” and “shall” shall be construed to have the same meaning and
effect.





App. A-2 - 1



--------------------------------------------------------------------------------






APPENDIX B: TRANSACTION TERMS AND CONDITIONS


North Kent Wind 1 Transaction
I.    Purchase Price


“Aggregate Purchase Price”:


$34,977,356.53 ($31,188,135.21 in connection with the Acquired Interests and
$3,789,221.32 in connection with the WIFN Loan).
Currency:
Canadian Dollar, and all references to Dollar or $ of CAD$ shall refer to such
currency.


“Purchase Price Adjustment”:


Not applicable.
“Post-Closing Adjustment”:


Not applicable.
Payment Mechanics and Payee Information:


Bank Name: Bank of Montreal
Bank Address: 100 King Street West
                          Toronto, ON M5X 1H3
                          Canada
Swift Code: BOFMCAM2
Account Name: PRHC Holdings LP Operating Account
Account Address: 1088 Sansome St
                           San Francisco, CA 94111
                           USA
Account Type: Business Checking Account
Account No.: 00021860608
II.    Closing


Closing Location:


At the offices of PEGI:
1088 Sansome St.
San Francisco, CA 94111


Closing Date:


August 2, 2019
III.    Closing Deliverables & Conditions Precedent to Closing


Additional Closing Deliverables of Seller:
In addition to the closing deliverables set forth in Section 1.4(a) of the
Agreement, Seller shall deliver, or cause to be delivered, to Purchaser the
additional closing deliverables set forth in Appendix B-1.


Additional Closing Deliverables of Purchasers:
In addition to the closing deliverables set forth in Section 1.4(b) of the
Agreement, Purchaser shall deliver, or cause to be delivered, to Seller the
additional closing deliverables set forth in Appendix B-2.


Additional Conditions Precedent to Each Party’s Obligations to Close:
In addition to the conditions precedent set forth in Section 5.1 of the
Agreement, the obligation of Purchaser and Seller to Close is subject to the
additional conditions precedent set forth in Appendix B-3.





App. B - 1



--------------------------------------------------------------------------------





Additional Conditions Precedent to Purchaser’s Obligations to Close:
In addition to the conditions precedent set forth in Section 5.2 of the
Agreement, the obligation of Purchaser to Close is subject to the additional
conditions precedent set forth in Appendix B-4.


Additional Conditions Precedent to Seller’s Obligations to Close:
In addition to the conditions precedent set forth in Section 5.3 of the
Agreement, the obligation of Seller to Close is subject to the additional
conditions precedent set forth in Appendix B-5.


IV.    Termination Rights
By Either Party:


Not applicable.
By Purchasers:


Not applicable.
By Seller:


Not applicable.
V.    Indemnification Provisions





App. B - 2



--------------------------------------------------------------------------------





Additional Seller Indemnity Obligations:


The Seller agrees to indemnify each Purchaser Indemnified Party, in respect of,
and hold each harmless from and against any Loss suffered by such Purchaser
Indemnified Party (including a Purchaser Indemnified Party’s proportionate share
of any Loss suffered by Project Company) in connection with (i) any Person
claiming breach of Environmental Law or (ii) any action taken by a Governmental
Authority against the Wind Project including, without limitation, any action
taken by a Person related to groundwater contamination at or adjacent to the
Wind Project (the “Special Indemnity”), provided that, notwithstanding anything
to the contrary in this Appendix B or the Agreement:


(a)    the Special Indemnity shall not include any action by a Governmental
Authority which is the result of a change in Law or a regulatory decision of
general application that would apply to all or substantially all of the
utility-scale renewable wind assets operating in Ontario;
(b)    the Special Indemnity shall only apply and is limited to Losses arising
from (i) any action taken by a Person (including, for certainty, a Governmental
Authority) within 12 months following the Closing Date (by way of example and
not limitation, the introduction of legislation, the filing of a claim in a
court of competent jurisdiction or the commencement of a proceeding at the
Environmental Review Tribunal), or (ii) any amendment, termination,
modification, revocation, suspension or other adverse change to the PPA or any
Permit which is implemented by a Governmental Authority within 12 months
following the Closing Date, in the case of both (i) and (ii) if and only to the
extent such Loss is incurred or becomes quantifiable within the 12 months
following the Closing Date;
(c)    any recovery under the Special Indemnity will only be available to the
extent the actual costs incurred in dealing with the action taken by a Person
(including, for certainty, a Governmental Authority) that gave rise to the Loss
exceed amounts budgeted in the Financial Model or other contingencies or
reserves established to deal with such action; and
(d)    the maximum liability of the Seller pursuant to the Special Indemnity
shall be capped at $5 million in the aggregate (for the avoidance of doubt, any
liability of the Seller pursuant to the Special Indemnity shall not be included
in the calculation of the Seller’s maximum aggregate liability pursuant to
Section 6.2(b)(i)).
The deadline for making a claim under this Special Indemnity shall be 14
calendar days following the end of the 12-month period following the Closing
Date. Section 6.7 of the Agreement applies, mutatis mutandis, to any claim under
this Special Indemnity. Section 6.2(a) of the Agreement applies, mutatis
mutandis, to any claim under this Special Indemnity, provided that amounts for
which the Seller would otherwise be liable under this Special Indemnity shall be
aggregated with the amount of all Claims for which it would, in the absence of
Section 6.2(a), be liable under Article 6 for purposes of calculating whether
the Basket Amount has been exceeded.



App. B - 3



--------------------------------------------------------------------------------





 
Seller, on behalf of Riverstone/Carlyle Renewable and Alternative Energy Fund
II, L.P., a Delaware limited partnership, and Purchaser will deliver to each
other party at Closing an executed copy of the Limited Guaranty, in the form
attached as Appendix F.




Additional Purchaser Indemnity Obligations:


Not applicable
Survival Period:


Until the date that is 12 months after the Closing, except for (i) the
representations and warranties in Sections 2.1, 2.2, 2.3(a), 2.6 and 2.11 and
any claim for any breach of any representation or warranty involving actual
fraud or willful misrepresentation, which shall survive until the expiration of
the relevant statute of limitations, (ii) the representation and warranty in
Section 2.18 with respect to the Indebtedness of the Project Company, the
General Partner and their respective Subsidiaries, which shall survive until the
date that is the later of: (A) 6 months after the Closing; and (B) 3 months
following the completion of the Project Company's first annual audited financial
statements, and (iii) the representations and warranties in Section 2.9, which
shall survive until the date that is 60 days after the expiration of the period,
if any, during which an assessment, reassessment or other form of recognized
written demand assessing liability for Tax, interest or penalties under
applicable Law in respect of any taxation year to which such representations and
warranties relate could be issued to the Project Company (the “Survival
Period”).


Limitation on Liability:
“Basket Amount”:


1% of the Aggregate Purchase Price




“Seller’s Maximum Liability”:
11% of the Aggregate Purchase Price


“Purchaser’s Maximum Liability”:


11% of the Aggregate Purchase Price


Additional Refund or Reimbursement Obligations:


By Purchaser or Purchaser Indemnified Party:
1.    None


By Seller or Seller Indemnified Party:
1.    None


VI.    Additional Transaction Terms


Required Governmental Approvals:
1.    None


Persons with Knowledge:
Seller’s Persons with Knowledge: Kim Sachtleben, Daniel Elkort, Kristen Haas,
Andrew Collingwood and Frank Davis


PEGI’s Persons with Knowledge: Esben Pedersen, Michael Lyon, Dyann Blaine and
Kim Liou
Additional Assignment Rights:


Assignment Rights of Seller: None


Assignment Rights of Purchaser: Notwithstanding anything herein to the contrary,
PCFC (on behalf of PEGI) shall assign its rights to acquire the Project Company
Acquired Interests to New North Kent Wind 1 LP Holdco, as contemplated by Part
I of Appendix C.





App. B - 4



--------------------------------------------------------------------------------





Governing Law:
New York


Notice Information:
To Seller:


c/o Pattern Energy Group LP
1088 Sansome St.
San Francisco, CA 94111
Attention: General Counsel
Phone: 415-283-4000
Fax: 415-362-7900


To PEGI:
c/o Pattern Energy Group Inc.
1088 Sansome St.
San Francisco, CA 94111
Attention: General Counsel
Phone: 415-283-4000
Fax: 415-362-7900





App. B - 5



--------------------------------------------------------------------------------






APPENDIX B-1:
ADDITIONAL CLOSING DELIVERABLES OF SELLER
1.
Not applicable.









App. B-1 - 1



--------------------------------------------------------------------------------






APPENDIX B-2:
ADDITIONAL CLOSING DELIVERABLES OF PURCHASER
1.
Not applicable.











App. B-2 - 1



--------------------------------------------------------------------------------






APPENDIX B-3:
ADDITIONAL CONDITIONS PRECEDENT TO
EACH PARTY’S OBLIGATIONS TO CLOSE


1.
None.













App. B-3 - 1



--------------------------------------------------------------------------------






APPENDIX B-4:
ADDITIONAL CONDITIONS PRECEDENT TO
PURCHASER’S OBLIGATIONS TO CLOSE
1.
None.











App. B-4 - 1



--------------------------------------------------------------------------------






APPENDIX B-5:
ADDITIONAL CONDITIONS PRECEDENT TO
SELLER’S OBLIGATIONS TO CLOSE
1.
None.





App. B-5 - 1



--------------------------------------------------------------------------------






APPENDIX C: ACQUIRED INTERESTS; WIFN LOAN; OWNERSHIP STRUCTURE;
AND WIND PROJECT INFORMATION


NORTH KENT WIND 1 TRANSACTION


I.    Acquired Interests; WIFN Loan & Ownership Structure


Project Company:


North Kent Wind 1 LP
Purchaser:
Pattern Canada Finance Company ULC (“PCFC”)


Acquired Interests:




PEGI (indirectly acquired by PCFC):


99.98% of a 34.99% limited partner interest in the Project Company (the “Project
Company Acquired Interests”)


100% interest in Pattern North Kent Wind 1 GP Holdings Inc. (“Pattern North Kent
Wind 1 GP Holdco”) (which shall, following the Closing, own a 0.02% general
partner interest in New North Kent Wind 1 LP Holdco (as defined below))
 
WIFN Loan:
All of the Seller’s or Seller’s Affiliates right, title and interest in the loan
agreement dated May 2, 2017 among WIFN NK Borrower LP, as borrower, SRE North
Kent 1 LP Holdings LP, as lender, and Pattern North Kent Wind 1 LP Holdings LP
(“North Kent Wind 1 LP Holdings”), as lender.


Subsidiary Transferor(s):
PRHC Holdings LP, an Ontario limited partnership (“PRHC Holdings”)





App. C - 1



--------------------------------------------------------------------------------





Direct or Indirect Co-Owners of Project Company:
Immediately prior to the Closing:


1.    North Kent Wind 1 LP Holdings will hold 34.99% of the limited partnership
interests in the Project Company (the balance of the limited partnership
interests in the Project Company will be held by SRE North Kent 1 LP Holdings LP
(34.99%), WIFN NK Investor LP (15%) and Entegrus Renewable Energy Inc. (15%));


2.    PRHC Holdings will hold 100% of the issued and outstanding shares in the
capital of Pattern North Kent Wind 1 GP Holdco;


3.    Pattern North Kent Wind 1 GP Holdco will hold 50% of the issued and
outstanding shares in the capital of the General Partner (and the balance of the
issued and outstanding shares in the capital of the General Partner will be held
by SRE North Kent 1 GP Holdings Inc. (50%));


4.    The General Partner will hold a 0.02% general partner interest in the
Project Company; and


5.    PCFC will hold a nominal interest in a new limited partnership to be
created prior to Closing, North Kent Wind 1 LP Holdings LP (“New North Kent Wind
1 LP Holdco”) and a newly-formed wholly-owned subsidiary of PCFC, Temp North
Kent Wind 1 Holdings Inc. (“New JV Inc.”), will hold, as general partner of New
North Kent Wind 1 LP Holdco, the remaining interest in New North Kent Wind 1 LP
Holdco.


At Closing:


1.    North Kent Wind 1 LP Holdings will be dissolved so that (i) PRHC Holdings
will be the holder of 99.98% of the 34.99% limited partnership interest in the
Project Company and 99.98% of the WIFN Loan and (ii) Pattern North Kent Wind 1
GP Holdco will be the holder of 0.02% of the 34.99% limited partnership interest
in the Project Company and 0.02% of the WIFN Loan;


2.    Pattern North Kent Wind 1 GP Holdco shall then transfer its limited
partnership interest in the Project Company and the WIFN Loan to PRHC Holdings,
such that PRHC Holdings holds a 34.99% limited partnership interest in the
Project Company and the WIFN Loan;


3.    PCFC will subscribe for that number of limited partnership units of New
North Kent Wind 1 LP Holdco that is equal to 99.98% of the aggregate number of
issued and outstanding units of New North Kent Wind 1 LP Holdco to be issued for
an aggregate amount equal to the value of 99.98% of a 34.99% limited partnership
interest in the Project Company;


4.    PCFC will acquire from PRHC Holdings 100% of the issued and outstanding
shares in the capital of Pattern North Kent Wind 1 GP Holdco;


5.    New North Kent Wind 1 LP Holdco, on behalf of PCFC, will acquire from PRHC
Holdings a 34.99% limited partnership interest in the Project Company and the
WIFN Loan; and


6.    Pattern North Kent Wind 1 GP Holdco will acquire from New JV Inc. its
interests as general partner in New North Kent Wind 1 LP Holdco.



App. C - 2



--------------------------------------------------------------------------------





 




Consequently, immediately following the Closing:


1.    PCFC will hold a 99.98% interest in New North Kent Wind 1 LP Holdco which
owns a 34.99% limited partnership interest in the Project Company and the WIFN
Loan; and


2.    PCFC will hold a 100% interest in Pattern North Kent Wind 1 GP Holdco.


II.    Wind Project Information


Wind Project:


Expected nameplate capacity: 100 MW


Location: Municipality of Chatham-Kent, Province of Ontario


Turbine type and manufacturer: SWT-3.2-113 Model, Siemens Canada Limited


Number of turbines: 34


Commercial Operation Date of Wind Project:


February 22, 2018



App. C - 3



--------------------------------------------------------------------------------





Permits & Governmental Approvals:


1.    HONI Customer Impact Assessment dated March 7, 2016
2.    System Impact Assessment Report dated March 7, 2016
3.    Renewable Energy Approval Number 5272-A9FHRL issued June 29, 2016
4.    NAV Canada – Land Use Proposal Submission Clearance Letters dated December
13, 2016 (NAV Canada File 16-2915)
5.    Ministry of Tourism Culture and Sport – Heritage Act Archaeological Stage
1 Clearance Letter dated May 5, 2015
6.    Ministry of Tourism Culture and Sport – Heritage Act Archaeological Stage
2 Clearance Letter dated November 12, 2015
7.    St. Clair Region Conservation Authority (SCRCA) Permits No. 11228A –11228Y
(including amended 11228F, 11228S and 11228X), 11258, 11260A-11260C,
11260E-11260Z, 11260AZ, and 11269A-11269K
8.    North Kent Species at Risk Approval Letter dated December 2, 2016
9.    IESO Notice to Proceed dated August 12, 2016
10.    Electricity Generation License #EG-2016-0342 dated January 19, 2017
11.    Drainage Act permits (Stewart Weaver Mills Drain, Lower Parrot Drain,
Strain Drain and Sylvester Drain)
12.    Entrance Permits from the Municipality of Chatham Kent nos.:
(a)    PRPW201700403 - PRPW201700408 (inclusive)
(b)    PRPW201700504
(c)    PRPW201700506 - PRPW201700516 (inclusive)
(d)    PRPW201700518 - PRPW201700521 (inclusive)
(e)    PRPW201700523 - PRPW201700528 (inclusive)
(f)    PRPW201700530 - PRPW201700531
13.    Transport Canada – Update Submitted to the Aeronautical Assessment Form
for Obstruction Marking and Lighting, previously approved November 22, 2016 with
file number ATS-16-17-00071165
14.    Lower Thames Valley Conservation Authority (LTVCA) Permits No. 096-2017,
097-2017, 098-2017, 099-2017 and 100-2017



App. C - 4



--------------------------------------------------------------------------------





 
15.    Municipality of Chatham-Kent Building Permits No. PRBD201700912-BD1,
PRBD201700913-BD1, PRBD201700914-BD1, PRBD201701058-BD1, PRBD201701074-BD1,
PRBD201701075-BD1, PRBD201701076-BD1, PRBD201701086-BD1, PRBD201701092-BD1,
PRBD201701093-BD1, PRBD201701094-BD1, PRBD201701095-BD1, PRBD201701096-BD1,
PRBD201701097-BD1, PRBD201701098-BD1, PRBD201701099-BD1, PRBD201701100-BD1,
PRBD201701101-BD1, PRBD201701102-BD1, PRBD201701103-BD1, PRBD201701104-BD1,
PRBD201701105-BD1, PRBD201701106-BD1, PRBD201701107-BD1, PRBD201701108-BD1,
PRBD201701109-BD1, PRBD201701110-BD1, PRBD201701111-BD1, PRBD201701112-BD1,
PRBD201701113-BD1, PRBD201701114-BD1, PRBD201701115-BD1, PRBD201701159-BD1,
PRBD201701212-BD1, PRBD201701276-BD1
16.    IESO - Authorization as Market Participant issued on August 10, 2017
17.    IESO – Authorization to Connect issued on December 12, 2017
18.    IESO – Authorization to Generate issued on April 13, 2018
19.    Electrical Safety Authority - Certificate of Inspection dated February 1,
2018
20.    Ministry of Natural Resources and Forestry approval of Operational
Mitigation Plan for endangered bird and bat species dated December 20, 2017
21.    Ministry of Transportation - Encroachment Permit No. EC-2016-31L-423 and
EC-2016-31L-424 for Collection System issued in accordance with the Public
Transportation and Highway Improvement Act (Ontario)
22.    Ministry of Transportation Building and Land Use Permit no.
BL-2017-31L-35, BL-2017-31L-36, BL-2017-31L-37 and BL-2017-31L-38 issued in
accordance with the Public Transportation and Highway Improvement Act (Ontario)


Legal description of Wind Project site (i.e., real property description):
See the leases as described in Exhibit I to Appendix D and the easements as
described in Exhibit II to Appendix D.









App. C - 5



--------------------------------------------------------------------------------






APPENDIX D: DOCUMENTS & KEY COUNTERPARTIES
NORTH KENT WIND 1 TRANSACTION


I.    Material Project Agreements 





App. D - 1



--------------------------------------------------------------------------------





Certain documents referenced in the Term Loan Agreement:






1.    The engineering, procurement and construction contract dated December 8,
2016 between the SRE NK1 EPC LP and North Kent Wind 1 LP with respect to the
engineering, procurement and construction for the Project (the “EPC Contract”).
2.    The engineering, procurement and construction subcontract dated December
8, 2016 between the RES Canada Construction (Ontario) LP and SRE NK1 EPC LP with
respect to the engineering, procurement and construction for the Project (the
“EPC Subcontract”).
3.    The guarantee agreement dated as December 8, 2016 by Renewable Energy
Systems Holdings Limited in favour of SRE NK1 EPC LP (the “EPC Subcontract
Guarantee”).
4.    The general assignment of agreements dated as of May 4, 2017 by SRE NK1
EPC LP in favour of North Kent Wind 1 LP (the “EPC Security Agreement”).
5.    Each lease, license, occupancy or tenancy agreement, land use permit or
license to occupy Crown lands or binding agreement to lease, license or occupy
in respect of any real property necessary for the development, maintenance or
operation of the Wind Project, which are described in Exhibit I to this Appendix
D (the “Leases”).
6.    All easements, rights-of-way and rights in the nature of easements
necessary for the development, maintenance or operation of the Wind Project,
which are described in Exhibit II to this Appendix D (the “Easements”).
7.    The management, operation and maintenance services agreement dated as of
May 4, 2017 between the Project Company and Pattern Operators Canada ULC with
respect to the Wind Project (the “MOMA”).
8.    The project administration agreement between SRE Wind PA LP and North Kent
Wind 1 LP dated as of May 4, 2017 (the “Project Administration Agreement”).
9.    The amended and restated limited partnership agreement of the Project
Company dated May 2, 2017 between the General Partner, Pattern North Kent Wind 1
LP Holdings LP, SRE North Kent 1 LP Holdings LP, WIFN NK Investor LP and
Entegrus Renewable Energy Inc. (the “Partnership Agreement”).
10.    The power purchase agreement (Identification Number F-003963-WIN-KC3-610)
dated as of April 1, 2015 between the Independent Electricity System Operator
and the North Kent Wind 1 LP (the “Power Purchase Agreement”).
11.    The wind turbine generator and tower supply and commissioning agreement
dated as of March 27, 2017 between Siemens Wind Power Limited and North Kent
Wind 1 LP (the “Turbine Supply Agreement”).
12.    The parent company guarantee and consent dated March 27, 2017 by Siemens
A.G. in favour of North Kent Wind 1 LP (the “Turbine Supplier Parent
Guarantee”).



App. D - 2



--------------------------------------------------------------------------------





 
13.    The service and maintenance agreement date as of March 27, 2017 between
North Kent Wind 1 LP and Siemens Wind Power Limited (the “Service and
Maintenance Agreement”).
14.    The parent company guarantee and consent dated March 27, 2017 by the
Siemens A.G. in favour of North Kent Wind 1 LP (the “Service and Maintenance
Agreement Parent Guarantee”).
15.    The generation facility connection and cost recovery agreement dated
January 27, 2017 between Hydro One Networks Inc. and North Kent Wind 1 LP (the
“Connection Cost Recovery Agreement”).
16.    The equity contribution agreement dated May 4, 2017 between the Samsung
Renewable Energy Inc., Pattern Renewable Energy Holdings Canada ULC, WIFN NK
Investor LP, Entegrus Renewable Energy Inc., North Kent Wind 1 LP and the Bank
of Montreal, as Collateral Agent (the “Equity Contribution Agreement”).
17.    The road use agreement dated August 2, 2016 between North Kent Wind 1 LP
and The Corporation of The Municipality of Chatham-Kent (the “Road Use
Agreement”).
18.    The transmission connection agreement dated as of November 15, 2017
between North Kent Wind 1 LP and Hydro One Networks Inc. (the “Interconnection
Agreement”). 


Certain other documents:


None.


II.    Reports, Other Deliverables and Consultants


Environmental Consultant:


Arcadis Canada Inc.
Environmental Reports:


Phase One Environmental Site Assessment Report dated January 16, 2017
Limited Phase II Environmental Site Assessment Report dated January 16, 2017
Independent Engineer:


GL Garrad Hassan Canada, Inc.
Independent Engineer’s Report:


Independent Engineer’s Report dated May 2, 2017


Title Company:


Chicago Title Insurance Company
Title Policy:


Title Insurance dated May 4, 2017, Policy No. 09-07112016-532265-1
Wind Consultant:


Sgurr Energy Ltd.
Wind Energy and Resource Assessment Report:


Wind Consultant’s Report dated March 14, 2017
Insurance Consultant:
Moore-McNeil, LLC





App. D - 3



--------------------------------------------------------------------------------





Insurance Consultant’s Report:


Insurance Consultant’s Report dated May 1, 2017


Insurance Policies:
Property All Risk, Policy Number PER 19 WPO 0093
Commercial General Liability, Policy Number CGL 324204
Auto Liability, Policy Number CAC426198
Umbrella Liability, Policy Number XBC326179 
 
Local Content Consultant:
PowerHub Inc.


Local Content Report:
Local Content Consultant’s Report dated December 15, 2016
Transmission Consultant:


Not Applicable
Transmission Consultant’s Report:


Not Applicable
Cost Segregation Consultant:
Not Applicable
Cost Segregation Report:


Not Applicable
Accountant:


Not Applicable
III.    Financing Arrangements 
Term Loan Agreement:




Credit agreement made as of May 4, 2017 among the Project Company, as borrower,
the General Partner, as guarantor, Bank of Montreal, as administrative agent,
Bank of Montreal, as collateral agent, and the financial institutions from time
to time party thereto.



App. D - 4



--------------------------------------------------------------------------------





Other Financing Arrangements:


1.    The documents listed in clauses (a) through (m) of the definition of “Loan
Documents” in the Term Loan Agreement, in each case without any amendments
thereto.
2.    The documents listed in clauses (a) through (n) of Section 10.01(1) of the
Term Loan Agreement.
3.    1992 ISDA Master Agreement (Multicurrency–Cross Border) and related
Schedule between Bank of Montreal and the North Kent Wind 1 LP, in its capacity
as general partner of the Project Company, dated as of May 4, 2017.
4.    1992 ISDA Master Agreement (Multicurrency–Cross Border) and related
Schedule between Canadian Imperial Bank of Commerce and the North Kent Wind 1
LP, in its capacity as general partner of the Project Company, dated as of May
4, 2017.
5.    1992 ISDA Master Agreement (Multicurrency–Cross Border) and related
Schedule between National Bank of Canada and North Kent Wind 1 LP, in its
capacity as general partner of the Project Company, dated as of May 4, 2017.
6.    1992 ISDA Master Agreement (Multicurrency–Cross Border) and related
Schedule between Sumitomo Mitsui Trust Bank, Limited, New York Branch and the
North Kent Wind 1 LP, in its capacity as general partner of the Project Company,
dated as of November May 4, 2017.
Indirect Financing Arrangements:


Loan Agreement dated March 16, 2016 (as amended in accordance with its terms,
the “Loan Agreement”) together with the documents listed in Section 4.1 of the
Loan Agreement.
Amendments to any document in this Part III of Appendix D


None.
IV.    Equity and Co-Ownership Arrangements & Key Counterparties


Equity Contribution Agreement:


The equity contribution agreement dated May 4, 2017 between the Samsung
Renewable Energy Inc., Pattern Renewable Energy Holdings Canada ULC, WIFN NK
Investor LP, Entegrus Renewable Energy Inc., North Kent Wind 1 LP and the Bank
of Montreal, as Collateral Agent.
Tax Equity Investors:


Not applicable
V.    First Nations Matters


Benefit Agreements with First Nations:


None.
First Nations with which the Project Company or its Subsidiaries has had active
consultation in developing the Wind Project:
Walpole Island First Nation



App. D - 5



--------------------------------------------------------------------------------





First Nations with which the Project Company or its Subsidiaries has had limited
consultation in developing the Wind Project:
Aamjiwnaang First Nation
Caldwell First Nation
Chippewas of Kettle and Stony Pont
Chippewas of the Thames First Nation
Delaware Nation (Moravian of the Thames)
Haudenosaunee Confederacy Chief Council
Munsee-Delaware Nation
Oneida Nation of the Thames


Potential Disputes:


Not applicable.
VI.    Groundwater Matters


Potential Disputes:


There have been numerous news reports and landowner complaints alleging
potential groundwater contamination at or in proximity to the Wind Project and
the Ontario government is investigating the allegations. On July 13, 2016 Kevin
Jacubec (the “Appellant”) commenced a proceeding under section 142.1(2) of the
Environmental Protection Act, R.S.O. 1990, c. E.18, as amended, at the
Environmental Review Tribunal (“ERT”) appealing the Wind Project’s Renewable
Energy Approval (Number 5272-A9FHRL) on the grounds that the Wind Project will
cause serious harm to human health and serious and irreversible harm to the
natural environment (the “Appeal”). The Appellant and the Wind Project
subsequently agreed to a mediated settlement of the matter. On October 5, 2016
the Appellant requested that the ERT dismiss the Appeal. The Appeal was
dismissed by ERT on October 6, 2016.


On July 19, 2019 the Government of Ontario formally announced a health hazard
investigation on approximately 200 privately-owned water wells across
Chatham-Kent.


On July 29, 2019 Seller became aware that, on July 12, 2019, Christine Burke, a
private citizen residing at 7268 Bay Line, Dover Centre, Ontario, did swear an
Information before the Ontario Court of Justice (West Region) alleging
reasonable and probable grounds that Seller did unlawfully discharge
contaminants, including black shale and potentially hazardous metals into the
natural environment in an unlawful manner that caused or is likely to cause an
adverse effect. Also on July 29, 2019 Seller became aware that a charge under
the Environmental Protection Act (Ontario) had been levied against Seller and
that a summons to appear in court will be served on Seller.







App. D - 6



--------------------------------------------------------------------------------





Exhibit I to Appendix D


Leases


Parcel No.
ID No.
Registered Owner
Legal Description
Registry Office No. 24 Kent
All PINs
Details of Charged Interest
NKW1
T35
PUGH, GORDON PIERSON
PUGH, MARY
FRANCES
PIN 00738-0040 (LT)
PT LT 8 CON 4 CHATHAM AS IN 539471 (FIRSTLY);
MUNICIPALITY
CHATHAM−KENT
00738-0040
Notice of Lease from Gordon Pierson Pugh and Mary Frances Pugh to North Kent
Wind 1 GP Inc. and North Kent Wind 1 LP registered January 25, 2017 as
Instrument No.
CK127969.
NKW2
T36
COUTURE
FLATLAND
FARMS INC.
PIN 00741-0005 (LT)
SW 1/4 LT 2 CON 5 CHATHAM; S/T 282739;
CHATHAM−KENT
00741-0005
Notice of Lease from Couture Flatland Farms Inc. to North Kent Wind 1 GP Inc.
and North Kent Wind 1 LP registered January 27, 2017 as Instrument No. CK128063.
NKW3
T12
SMYTH, PAUL LESLIE
SMYTH, LEE ANN
PIN 00742-0070 (LT)
PT LT 9 CON 6 CHATHAM AS IN 557588 LYING W OF CALEDONIA RD;
CHATHAM−KENT
00742-0070
Notice of Lease from Paul Leslie Smyth and Lee Ann Smyth to North Kent Wind 1 GP
Inc. and North Kent Wind
1 LP registered February 7, 2017 as Instrument No.
CK128428.
NKW4
Subsation
O&M
Building
SMYTH, PAUL LESLIE
SMYTH, LEE ANN
PIN 00742-0071 (LT)
PT LT 8 CON 6 CHATHAM
AS IN 652273;
CHATHAM−KENT
00742-0071
Notice of Lease from Paul Leslie Smyth and Lee Ann Smyth to North Kent Wind 1 GP
Inc. and North Kent Wind
1 LP registered February 7, 2017 as Instrument No.
CK128427.
NKW6
T38
HERITAGE ACRES INC.
PIN 00745-0013 (LT)
NE1/2 OF NW1/2 LT 3
CON 7 CHATHAM;
CHATHAM−KENT
00745-0013
Notice of Lease from Heritage Acres Inc. to North Kent Wind 1 GP Inc. and North
Kent Wind
1 LP registered January 31, 2017 as Instrument No.
CK128174.
NKW8
T06
GRIFFITH,
ROBERT
GORDON
GRIFFITH, JANET
CATHERINA
PIN 00745-0076 (LT)
PT LT 6 CON 8 CHATHAM
   AS IN 580459;
CHATHAM−KENT
00745-0076
 
Notice of Lease from Robert Gordon Griffith and Janet Catherina Griffith to
North Kent Wind 1 GP Inc. and North Kent Wind 1 LP registered January 27, 2017
as Instrument No. CK128054.
NKW9
T07
MACKNESS,
DENNIS HAROLD
MACKNESS,
CAROL ANNE
PIN 00746-0014 (LT)
PT LT 9 CON 7 CHATHAM
   AS IN 537488;
CHATHAM−KENT
00746-0014
Notice of Lease from Dennis Harold Mackness and Carol Anne Mackness to North
Kent Wind 1 GP Inc. and North Kent Wind 1 LP registered January 27, 2017 as
Instrument No.
CK128057.



App. D - 7



--------------------------------------------------------------------------------





Parcel No.
ID No.
Registered Owner
Legal Description
Registry Office No. 24 Kent
All PINs
Details of Charged Interest
NKW10
T31
FOXBURG ENTERPRISES
INC.
PIN 00746-0056 (LT)
PT LT 7 CON 7 CHATHAM
   AS IN 606879;
CHATHAM−KENT
00746-0056
Notice of Lease from Foxburg Enterprises Inc. to North Kent Wind 1 GP Inc. and
North Kent Wind 1 LP registered January 31, 2017 as Instrument No.
CK128176.
NKW12
T49
STALLAERT,
ALLAN CORY
1002069 ONTARIO LTD.
PIN 00749-0028 (LT)
PT LT 5 CON 9 CHATHAM AS IN 578231; S/T
CH38268;
CHATHAM−KENT
00749-0028
Notice of Lease from Allan Cory Stallaert and Eric Lee Stallaert to North Kent
Wind 1 GP Inc. and North Kent Wind
1 LP registered February 2, 2017 as Instrument No.
CK128294.
NKW13
T26
RENATA FARMS
LTD.
PIN 00749-0052 (LT)
PART OF LOT 4, CON 10, CHATHAM AS IN 416350;
   S/T CH39945;
MUNICIPALITY
CHATHAM−KENT
00749-0052
Notice of Lease from Renata Farms Ltd. to North Kent Wind 1 GP Inc. and North
Kent Wind
1 LP registered January 31, 2017 as Instrument No.
CK128172.
NKW14
T14
O’NEIL, PATRICK EDWARD
PIN 00749-0068 (LT)
LT 1 PL 312B CHATHAM;
CHATHAM−KENT
00749-0068
Notice of Lease from Patrick
Edward O’Neil to North Kent Wind 1 GP Inc. and North Kent Wind 1 LP registered
January 25, 2017 as Instrument No.
CK127965.
NKW15
T27
JANOVICEK
FARMS LIMITED
PIN 00749-0077 (LT)
   PT LT 5 CON 10
CHATHAM AS IN 538550;
CHATHAM−KENT
00749-0077
   Notice of Lease from
Janovicek Farms Limited to
North Kent Wind 1 GP Inc. and
North Kent Wind 1 LP registered January 27, 2017 as Instrument No. CK128060.
NKW16
T15
LUNDY, JAMES ROBERT
LUNDY, JANE MARIE
LUNDY, DANIEL
JAMES
PIN 00749-0096 (LT)
   PT LT 1 CON 10
CHATHAM AS IN 631056, EXCEPT PT 1 24R7702;
CHATHAM−KENT
00749-0096
Notice of Lease from James Robert Lundy, Jane Marie Lundy and Daniel James Lundy
to North Kent Wind 1 GP Inc. and North Kent Wind
1 LP registered January 20, 2017 as Instrument No.
CK127827.
NKW17
T30
JANOVICEK
FARMS LIMITED
PIN 00750-0044 (LT)
PT LT 10−11 CON 9 CHATHAM AS IN 473722 & 485791 EXCEPT D1204;
CHATHAM−KENT
00750-0044
   Notice of Lease from
Janovicek Farms Limited to
North Kent Wind 1 GP Inc. and
North Kent Wind 1 LP registered January 27, 2017 as Instrument No. CK128061.
NKW18
T28
JANOVICEK
FARMS LIMITED
JANOVICEK,
DENNIS PAUL
JANOVICEK,
STEVEN
PIN 00750-0048 (LT)
   PT LT 12 CON 9
CHATHAM AS IN 658835;
CHATHAM−KENT
00750-0048
Notice of Lease from Janovicek Farms Limited, Dennis Paul Janovicek and Steven
Janovicek to North Kent Wind 1 GP Inc. and North Kent Wind 1 LP registered
January 27, 2017 as Instrument No. CK128056.



App. D - 8



--------------------------------------------------------------------------------





Parcel No.
ID No.
Registered Owner
Legal Description
Registry Office No. 24 Kent
All PINs
Details of Charged Interest
NKW19
T32
JANOVICEK
FARMS LIMITED
PIN 00750-0066 (LT)
PT LT 8 CON 9 CHATHAM
AS IN 629481, EXCEPT
D1204, S/T 629481; S/T
CH35361;
MUNICIPALITY
CHATHAM−KENT
00750-0066
   Notice of Lease from
Janovicek Farms Limited to
North Kent Wind 1 GP Inc. and
North Kent Wind 1 LP registered January 27, 2017 as Instrument No. CK128062.
NKW20
T03
MILLARD, JAMES
PAUL
MILLARD,
MICHELLE
RENEE
PIN 00753-0019 (LT)
PART OF LOT 6, CONCESSION 11,
GEOGRAPHIC
   TOWNSHIP OF
CHATHAM,
DESIGNATED AS PART 2,
24R4420; MUNICIPALITY
CHATHAM−KENT
00753-0019
Notice of Lease from James Paul Millard and Michelle Renee Millard to North Kent
Wind 1 GP Inc. and North Kent Wind 1 LP registered January 25, 2017 as
Instrument No.
CK127974.
NKW21
T04
MILLARD, JAMES
PAUL
MILLARD,
MICHELLE
RENEE
PIN 00753-0020 (LT)
PART OF LOT 6, CONCESSION 11,
GEOGRAPHIC
   TOWNSHIP OF
CHATHAM,
DESIGNATED AS PART 1, 24R4420; MUNICIPALITY
CHATHAM−KENT
00753-0020
Notice of Lease from James Paul Millard and Michelle Renee Millard to North Kent
Wind 1 GP Inc. and North Kent Wind 1 LP registered January 25, 2017 as
Instrument No.
CK127972.
NKW22
T05
T52
FOX, ALANA JEANNE
PIN 00753-0024 (LT)
PART OF LOTS 1 & 2,
   CONCESSION 12,
GEOGRAPHIC
   TOWNSHIP OF
CHATHAM AS IN 648138; S/T 194307, CH43090;
MUNICIPALITY
CHATHAM−KENT
00753-0024
Notice of Lease from Alana
Jeanne Fox to North Kent Wind 1 GP Inc. and North Kent Wind 1 LP registered
January 31, 2017 as Instrument No.
CK128170.
NKW23
T44
DECAN, BONNIE ELIZABETH
PIN 00753-0116 (LT)
PART OF LOT 2, CONCESSION 11,
GEOGRAPHIC
   TOWNSHIP OF
CHATHAM AS IN 513260
   EXCEPT PART 1,
24R9302; MUNICIPALITY
CHATHAM−KENT
00753-0116
Notice of Lease from Bonnie Elizabeth Decan to North Kent Wind 1 GP Inc. and
North Kent Wind 1 LP registered January 31, 2017 as Instrument No.
CK128242.



App. D - 9



--------------------------------------------------------------------------------





Parcel No.
ID No.
Registered Owner
Legal Description
Registry Office No. 24 Kent
All PINs
Details of Charged Interest
NKW24
T45
T46
DEGOEY,
MILDRED ANN
DEGOEY,
WILLIAM
ANTHONY
BUSHEY,
MARGARET
JO−ANN BREEN, JANE
ANNE
PIN 00754-0173 (LT)
PART OF LOTS 9 & 10,
   CONCESSION 11,
GEOGRAPHIC
   TOWNSHIP OF
CHATHAM AS IN 609562
   EXCEPT PART 1,
24R9031; SUBJECT TO AN
   EASEMENT AS IN
CH35435;
MUNICIPALITY
CHATHAM−KENT
00754-0173
Notice of Lease from Mildred
   Ann Degoey, William
Anthony Degoey, Margaret JoAnn Bushey and Jane Anne Breen to North Kent Wind 1
GP Inc. and North Kent Wind 1 LP registered January 31, 2017 as Instrument No.
CK128240.
NKW25
T33
JENGA FARMS LTD.
PIN 00756-0006 (LT)
   E1/2 LT 2 CON 13
CHATHAM;
CHATHAM−KENT
00756-0006
Notice of Lease from Jenga Farms Ltd. to North Kent Wind 1 GP Inc. and North
Kent Wind
1 LP registered January 25, 2017 as Instrument No.
CK127966.
NKW26
T34
HERITAGE ACRES INC.
PIN 00756-0031 (LT)
SE1/4 LT 2 CON 14 CHATHAM EXCEPT PT 1
24R1480;
CHATHAM−KENT
00756-0031
 
Notice of Lease from Heritage Acres Inc. to North Kent Wind 1 GP Inc. and North
Kent Wind
1 LP registered January 20, 2017 as Instrument No.
CK127834.
NKW27
T20
EAGLESON,
DAVID KENNEDY
PIN 00757-0019 (LT)
   W1/2 LT 10 CON 13
CHATHAM;
CHATHAM−KENT
00757-0019
Notice of Lease from David Kennedy Eagleson to North Kent Wind 1 GP Inc. and
North Kent Wind 1 LP registered January 20, 2017 as Instrument No. CK127831.
NKW28
T21
M-
North
EWING, SCOTT STEWART
EWING, STACEY
PIN 00757-0020 (LT)
   E1/2 LT 10 CON 13
   CHATHAM S/T
   RESERVATION IN
549792;
CHATHAM−KENT
00757-0020
Notice of Lease from Scott Stewart Ewing and Stacey Ewing to North Kent Wind 1
GP Inc. and North Kent Wind
1 LP registered January 20, 2017 as Instrument No.
CK127826.
NKW29
T43
EWING, BURTON DEAN
PIN 00757-0021 (LT)
   PT LT 11 CON 13
CHATHAM AS IN 587367;
CHATHAM−KENT
00757-0021
Notice of Lease from Burton Dean Ewing to North Kent Wind 1 GP Inc. and North
Kent Wind 1 LP registered January 25, 2017 as Instrument No.
CK127967.
NKW30
T43
Overhang
EWING, RODNEY BURTON
EWING, ANNE
MARIE
PIN 00757-0022 (LT)
   PT LT 11 CON 13
CHATHAM AS IN 660729;
CHATHAM−KENT
00757-0022
Notice of Lease from Rodney Burton Ewing and Anne Marie Ewing to North Kent Wind
1 GP Inc. and North Kent Wind
1 LP registered January 27, 2017 as Instrument No.
CK128099.



App. D - 10



--------------------------------------------------------------------------------





Parcel No.
ID No.
Registered Owner
Legal Description
Registry Office No. 24 Kent
All PINs
Details of Charged Interest
NKW31
T19
LOUAGIE, VERA EMILY
PIN 00771-0020 (LT)
PT LT 24 CON 9 DOVER AS IN 541212; S/T
DO30631;
CHATHAM−KENT
00771-0020
Notice of Lease from Vera Emily Louagie to North Kent Wind 1 GP Inc. and North
Kent Wind 1 LP registered January 25, 2017 as Instrument No.
CK127970.
NKW32
T23 Road
FOX, JEANNE
PIN 00771-0070 (LT)
PT LT 22 EAST BALDOON ROAD
DOVER PT 2, 24R2798; S/T
DO27819;
CHATHAM−KENT
00771-0070
Notice of Lease from Jeanne Fox to North Kent Wind 1 GP Inc. and North Kent Wind
1 LP registered January 31, 2017 as Instrument No. CK128179.
NKW33
T51
FOX, ALANA JEANNE
PIN 00771-0087 (LT)
PT LT 24 CON 9 DOVER AS IN 543179, EXCEPT PT 1, 2 & 3, 24R5356 & PT 1, 24R3876;
S/T DO27465, DO29383, DO29384;
CHATHAM−KENT
00771-0087
Notice of Lease from Alana
Jeanne Fox to North Kent Wind 1 GP Inc. and North Kent Wind 1 LP registered
January 31, 2017 as Instrument No.
CK128177.
NKW34
T23
FOX, JEANNE
PIN 00771-0093 (LT)
   NE 1/2 LT 23 EAST
   BALDOON ROAD
DOVER; NE 1/2 LT 24 EAST BALDOON ROAD DOVER EXCEPT PT 1,
24R4878;
CHATHAM−KENT
00771-0093
Notice of Lease from Jeanne Fox to North Kent Wind 1 GP Inc. and North Kent Wind
1 LP registered January 31, 2017 as Instrument No. CK128178.
NKW35
T42
DELRUE, LARRY
PIN 00775-0018 (LT)
SE1/2 LT 20 CON 8 DOVER EXCEPT PT 7, D1049; S/T 263888;
MUNICIPALITY
CHATHAM−KENT
00775-0018
Notice of Lease from Larry Delrue to North Kent Wind 1 GP Inc. and North Kent
Wind
1 LP registered February 28, 2017 as Instrument No.
CK128963.
NKW36
T39
LESY, GRETA LUCIE
LESY, CHRISTINE
MARIE
PIN 00775-0041 (LT)
LT 18 WEST BALDOON ROAD DOVER EXCEPT
604641, PT 1, 24R3864 &
   PT 9, 24R4352;
CHATHAM−KENT
00775-0041
Notice of Lease from 1438390 Ontario Limited to North Kent Wind 1 GP Inc. and
North Kent Wind 1 LP registered January 31, 2017 as Instrument No.
CK128241.
NKW37
T41
1438390 ONTARIO
LIMITED
PIN 00775-0057 (LT)
LT 16 EAST BALDOON ROAD DOVER EXCEPT PT 1, 24R4952;
CHATHAM−KENT
00775-0057
Notice of Lease from Greta Lucie Lesy and Christine Marie Lesy to North Kent
Wind 1 GP Inc. and North Kent Wind 1 LP registered February 6, 2017 as
Instrument No.
CK128401.



App. D - 11



--------------------------------------------------------------------------------





Parcel No.
ID No.
Registered Owner
Legal Description
Registry Office No. 24 Kent
All PINs
Details of Charged Interest
NKW39
NKW40
T73
M-
South
SMITH,
DOUGLAS
HAROLD
SMITH, COLLEEN
PIN 00780-0078 (LT)
PT LT 20 CON 6 DOVER AS IN 416040 EXCEPT PT 1, 24R6270 & PT 1,
24R7187; S/T 264267;
CHATHAM−KENT
00780-0078
(T73)
Notice of Lease from Douglas Harold Smith and Colleen Smith to North Kent Wind 1
GP Inc. and North Kent Wind
1 LP registered January 25, 2017 as Instrument No. CK127968.
(M-South)
Notice of Lease from Douglas Harold Smith and Colleen Smith to North Kent Wind 1
GP Inc. and North Kent Wind
1 LP registered January 31, 2017 as Instrument No.
CK128158.

























App. D - 12



--------------------------------------------------------------------------------





Exhibit II to Appendix D


Easements


Nil.




    


App. D - 13



--------------------------------------------------------------------------------






APPENDIX E:  
AFFILIATE TRANSACTIONS


None.










    


App. E - 1



--------------------------------------------------------------------------------






APPENDIX F:  
LIMITED GUARANTY


See attached.




App. F - 1



--------------------------------------------------------------------------------






Schedule 2.5
Seller Consents and Approvals
1.
Notice to the General Partner, SRE North Kent 1 LP Holdings LP, WIFN NK Investor
LP and Entegrus Renewable Energy Inc. regarding permitted transfers under the
amended and restated limited partnership agreement of the Project Company dated
May 2, 2017 between the General Partner, SRE North Kent 1 LP Holdings LP, North
Kent Wind 1 LP Holdings, WIFN NK Investor LP and Entegrus Renewable Energy Inc.



2.
Notice to the Administrative Agent (as defined in the Term Loan Agreement)
regarding Permitted Transfer (as defined in the Term Loan Agreement) of the Term
Loan Agreement.







Schedule 2.5



--------------------------------------------------------------------------------








Schedule 3.5
Purchaser Consents and Approvals
1.
None.







Schedule 3.5



--------------------------------------------------------------------------------






Schedule 4.1(c)
Tax Allocation
Acquired Interests                    Allocation %        Allocation $
34.99% Limited Partnership Interest
in            89.14%            $33,702,999.22
North Kent Wind 1 LP
100% interest in                    0.03%            $8,910.90
Pattern North Kent Wind 1 GP Holdings Inc.
WIFN Loan                        10.83%            $3,789,221.32






Schedule 4.1(c) - 1



--------------------------------------------------------------------------------






Schedule 6.4(b)
Control of Defense of Third Party Claims
Not applicable.




Schedule 6.4(b) - 1

